            Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 1 of 91



COZEN O’CONNOR
David J. Walton (PA # 86019)
Leigh Ann Benson (PA #319406)
1650 Market Street, Suite 2800
Philadelphia, PA 19103
P: 215-665-2000
F: 215-665-2013
dwalton@cozen.com
lbenson@cozen.com

Attorneys for Defendants
The Middle East Forum
and Gregg Roman

                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

    LISA BARBOUNIS                               :
                                 Plaintiff,      :            CIVIL ACTION
    -vs-                                         :            NO. 2:19-cv-05030-JDW.
                                                 :
    THE MIDDLE EAST FORUM and                    :
    GREG ROMAN (individually),                   :
                            Defendants.          :            TRIAL BY JURY
                                                 :
                                                 :    DEFENDANTS’ ANSWER WITH
                                                 :    AFFIRMATIVE DEFENSES TO
                                                 :    PLAINTIFF’S AMENDED COMPLAINT
                                                 :

           Defendants The Middle East Forum (“MEF”) and Gregg Roman (“Mr. Roman”)

(collectively, “Defendants”) 1, by counsel, hereby file an Answer with Affirmative Defenses to

the Amended Complaint of plaintiff Lisa Barbounis (“Ms. Barbounis” or “Plaintiff”) and avers

the following:

                                          I.     PARTIES

           1.    Plaintiff Lisa Barbounis (“Plaintiff’ or “Ms. Barbounis”) is an adult individual

who resides in the Commonwealth of Pennsylvania.


1
 Mr. Daniel Pipes and Mr. Matthew Bennett were initially named as co-defendants, but Plaintiff
stipulated to their dismissal, without prejudice, on January 3, 2020. Doc. No. 15.
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 2 of 91



       Answer: Admitted in part, denied in part. Defendants admit that the plaintiff in
       this action is Ms. Lisa Barbounis. Defendants are without knowledge as to
       Plaintiff’s residence and therefore the remainder of the allegation is denied.

       2.      Defendant Middle East Forum (“MEF”) is a business organization existing under

the laws of the Commonwealth of Pennsylvania with an address for the purposes of service 1650

Market Street, Suite 3600, Philadelphia, PA 19103.

       Answer: Admitted.

       3.      Defendant, Daniel Pipes is an adult individual who resides in the Commonwealth

of Pennsylvania with a business address for the purpose of service at 1650 Market Street, Suite

3600, Philadelphia, PA 19103.

       Answer: Denied. Per the parties’ stipulation entered on December 31, 2019,
       Plaintiff dismissed, without prejudice, Daniel Pipes from this action. Therefore, it is
       denied that Mr. Pipes is a defendant in this action.

       4.      Defendant Greg Roman is an adult individual who resides in the Commonwealth

of Pennsylvania with a business address for the purpose of service at 1650 Market Street, Suite

3600, Philadelphia, PA 19103.

       Answer: Admitted.

       5.      Matthew Bennett is an adult individual who resides in the Commonwealth of

Pennsylvania with a business address for the purpose of service at 1650 Market Street, Suite

3600, Philadelphia, PA 19103. Plaintiff is not naming Matthew Bennett as a Defendant at this

time, however, Plaintiff will amend her Complaint sometime after June 20, 2020 and bring

Matthew Bennett back into this case through a Cause of Action for Aiding and Abetting under

Commonwealth and Municipal laws.

       Answer: Denied. It is denied that Mr. Bennett is an adult residing in Pennsylvania
       and that he has a business address for purpose of service at 1650 Market Street,
       Suite 3600, Philadelphia, PA 19103. Defendants are without knowledge as to


                                                2
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 3 of 91



       Plaintiff’s plan to name Mr. Bennett as a defendant in this action; therefore, the
       remainder of this allegation is denied.

       6.      At all times relevant to this Civil Action, Defendants, Daniel Pipes, Greg Roman,

and Matthew Bennett were employees of Defendant, The Middle East Forum, and held

supervisory authority over Plaintiff, Lisa Barbounis during Plaintiffs employment for

Defendants.

       Answer: Admitted in part, denied in part. It is admitted that Mr. Pipes, Mr.
       Roman, and Mr. Bennett were employees of The Middle East Forum at times
       relevant to this action. It is admitted that Mr. Pipes held supervisory authority over
       Plaintiff. The remainder of this allegation is denied.

       7.      Defendant, Daniel Pipes is the President of The Middle East Forum and held

supervisor authority over Plaintiff, Lisa Barbounis.

       Answer: Admitted in part, denied in part. It is admitted only that Mr. Pipes is the
       President of the Middle East Forum and held supervisory authority over Plaintiff.
       It is denied that Mr. Pipes is a defendant in this action.

       8.      Defendant, Greg Roman is the Director of The Middle East Forum and held

supervisor authority over Plaintiff, Lisa Barbounis.

       Answer: Admitted in part, denied in part. It is admitted that Mr. Roman held
       supervisory authority over Plaintiff until November 1, 2018. It is denied that Mr.
       Roman held supervisory authority over Plaintiff after November 1, 2018.

       9.      Matthew Bennett holds the position of Director of Development for The Middle

East Forum and held supervisory authority of Plaintiff, Lisa Barbounis.

       Answer: Admitted in part, denied in part. It is admitted only that at times, Mr.
       Bennett held supervisory authority over Plaintiff. It is denied that Mr. Bennett
       holds the position of Director of Development for The Middle East Forum.

                               II.     NATURE OF THE CASE

       10.     Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as

codified, 42 U.S.C. §§ 2000e to 20003-17 (amended in 1972, 1978, by the Civil Rights Act of


                                                 3
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 4 of 91



1991, Pub. L. No. 102-166) (“Title VII”); Title 43 PS Labor § 955, the Pennsylvania Human

Relations Act, as amended, 43 P.S. §§ 951, et. seq. (“PHRC”), under the laws of the

Commonwealth of Pennsylvania; and under the Philadelphia Fair Practices Ordinance, § 9-1100

et. seq. (“PFPO”) and seeks damages to redress injuries Plaintiff suffered as a result of

Defendants’ discrimination, harassment, retaliation and the hostile work environment which

ultimately led to Plaintiffs unlawful termination from her employment for Defendants.

Accordingly, Plaintiff brings this Civil Action to redress injuries Plaintiff suffered as a direct

result of violations of federal laws, the laws of the Commonwealth of Pennsylvania and the laws

of the City of Philadelphia and seeks damages to redress the injuries Plaintiff has suffered as a

result of being discriminated against on the basis of her sex and gender, sexually harassed,

sexually assaulted, forced to endure a hostile work environment, and retaliated against by her

employer for reporting such discrimination and harassment.

       Answer: Admitted in part, denied in part. It is admitted only that Plaintiff brings
       claims under Title VII of the Civil Rights Act of 1964. It is denied that Plaintiff is
       bringing claims under the PHRC and PFPO. Defendants further deny the
       remainder of this allegation and deny that Plaintiff was subject to any of the
       conduct complained of and deny all liability.

                             III.    JURISDICTION AND VENUE

       11.     This action involves a Question of Federal Law under Title VII of the Civil Rights

Act of 1964. The honorable Court will have supplemental jurisdiction over the Commonwealth

Law and Municipal Law Causes of Action.

       Answer: Admitted in part, denied in part. It is admitted that this action involves a
       question of federal law under Title VII of the Civil Rights Act of 1964. As Plaintiff
       has not alleged claims under Pennsylvania and municipal common law, the
       remainder of this allegation is denied. By way of further response, Plaintiff has
       alleged two tort claims which this Court may exercise supplemental jurisdiction
       over. Defendants are not challenging Plaintiff’s venue selection.




                                                  4
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 5 of 91



       12.     Plaintiffs causes of action under the Pennsylvania Human Relations Act and the

Philadelphia Fair Practices Ordinance are not yet ripe for suit. Plaintiffs causes of action under

Commonwealth and Municipal laws will become ripe one (1) year after Plaintiffs Charge of

Discrimination was dual filed at the Pennsylvania Human Relations Commission and

Philadelphia Commission on Human Relations. Plaintiff will amend her Complaint and add her

Commonwealth and Municipal causes of action at that time. Accordingly, Plaintiff will amend

her Complaint sometime after June 20, 2020.

       Answer: Denied. Defendants deny that Plaintiff has any future claim under the
       PHRA and/or PFPO. Defendants are without knowledge of Plaintiff’s plans to
       further amend her Complaint and therefore Defendants deny the remainder of this
       allegation.

       13.     Venue is proper in the Eastern District of Pennsylvania as Plaintiff was employed

by Defendants and worked in the City of Philadelphia in the Commonwealth of Pennsylvania

where the discrimination, harassment and hostile work environment complained of occurred.

       Answer: Admitted in part, denied in part. It is admitted only that venue is proper
       In this district. Defendants are not challenging Plaintiff’s venue selection. It is
       denied that Plaintiff was subject to the complained of discrimination, harassment,
       and a hostile work environment.

       14.     On or around June 20, 2019, Plaintiff, Lisa Barbounis filed a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”) against

Defendants as set forth herein. Plaintiffs Charge of Discrimination was dual filed with the

Pennsylvania Human Relations Commission and the Philadelphia Commission on Human

Relations.

       Answer: Admitted.




                                                 5
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 6 of 91



       15.     On or about July 31, 2019, the EEOC issued and sent a Dismissal and Notice of

Rights to Plaintiff which required that Plaintiff file a civil action within ninety (90) days of the

Dismissal and Notice of Rights.

       Answer: Admitted.

       16.     This action is hereby commenced within ninety (90) days of receipt of the

Dismissal and Notice of Rights which is dated and was sent July 31, 2019.

       Answer: Admitted.

                                   IV.     MATERIAL FACTS

       17.     Plaintiff, Lisa Barbounis began her employment for Defendant, The Middle East

Forum (“MEF”) sometime around October 16, 2017.

       Answer: Admitted.

       18.     Plaintiff was hired as an Executive Liaison and began her employment at MEF

working with supervisors, Defendant, Daniel Pipes, Defendant, Greg Roman, and Defendant,

Matthew Bennett.

       Answer: Admitted in part, denied in part. It is admitted only that Plaintiff was
       hired as an Executive Liaison and she began her employment under the supervisory
       authority of Mr. Pipes and Mr. Roman. It is denied that Mr. Bennett was Plaintiff’s
       supervisor at any time.

       19.     Plaintiff claims violations of the continuous violations doctrine as Plaintiff was

subjected to severe and pervasive discrimination and harassment in the workplace beginning

within months of when Plaintiff, Lisa Barbounis began her employment for Defendants which

was around October 2017.

       Answer: Admitted in part, denied in part. It is admitted only that this allegation
       summarizes Plaintiff’s action. Defendants deny all liability and deny that Plaintiff
       was subjected to severe and pervasive discrimination and harassment in the
       workplace.


                                                  6
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 7 of 91



       20.     Defendant Greg Roman began a campaign of sexual harassment and abuse to

which Plaintiff, Lisa Barbounis was subjected, This campaign of sexual harassment and abuse

began within months of when Plaintiff began her employment and sometime around December

2017, Defendant, Greg Roman continued his campaign of sexual harassment and abuse from

sometime around December 2017 until November 2018 when Defendant, Greg Roman was

forced to discontinue visiting the MEF headquarters.

        Answer: Denied.

       21.     Defendant Greg Roman was forced to discontinue working at the MEF

headquarters in Philadelphia because of the severe and pervasive discrimination and harassment

to which he subjected Plaintiff, Lisa Barbounis.

       Answer: Denied.

       22.     Defendant, Greg Roman’s campaign of sexual harassment and abuse started

sometime around December 2017 and continued for about one year until November 2018. This

one year period is the continuous period during which Plaintiff, Lisa Barbounis was subjected to

a hostile work environment.

       Answer: Denied.

       23.     The discrimination and harassment described in this First Amended Complaint

did not stop and start. From December 2017 until November 2018 Defendant, Greg Roman

initiated a campaign of continuous sexual abuse and sexual harassment to which Plaintiff, Lisa

Barbounis was subjected during her employment for Defendants.

       Answer: Denied.

       24.     Plaintiff filed her Charge of Discrimination June 20, 2019. A theory predicated

upon the continuous violations doctrine will include all acts that contributed to the hostile work


                                                   7
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 8 of 91



environment as long as the last act occurred within the statutory period. Plaintiffs statute of

limitations for filing her Charge of Discrimination under federal protections is three-hundred

(300) days. Three-hundred (300) days prior to June 20, 2019 is August 25, 2018. Defendant,

Greg Roman’s continuous campaign of sexual harassment and abuse reached far beyond the

August 25, 2018 statute of limitations and did not end until November 2018. Accordingly,

Plaintiff, Lisa Barbounis claims violations of the continuing violations doctrine and includes all

acts of sexual harassment and abasement that occurred beginning December 2017 and continuing

until November 2018.

       Answer: Admitted in part, denied in part. It is admitted only that Plaintiff filed a
       Charge of Discrimination on June 20, 2019. The remainder of this allegations is
       denied.

       25.     Defendant, Greg Roman’s comments and conduct may have started before the

August 25, 2019 statutory period, however, the campaign of sexual harassment and abuse

continued without pause until November 2018 when Defendant, Greg Roman was forced to stop

visiting Middle East Forum headquarters.

       Answer: Denied.

       26.     Defendant, Greg Roman could no longer visit MEF headquarters because of the

severe and pervasive sexual harassment to which Plaintiff, Lisa Barbounis was subjected on a

continuous basis without pause from December 2017 until November 2018.

       Answer: Denied.

       27.     Within this period of time Defendant, Greg Roman spoke to Plaintiff, Lisa

Barbounis about sex and sexually inappropriate topics. Defendant, Greg Roman asked Plaintiff,

Lisa Barbounis whether she would “be with” a Jewish man. Defendant, Greg Roman asked

Plaintiff what time of men she liked to date. Defendant, Greg Roman asked Plaintiff what type



                                                 8
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 9 of 91



of men she liked and what her type was. Defendant, Greg Roman asked Plaintiff to describe the

men she liked to hook up with. Defendant, Greg Roman’s attempts to engage Plaintiff, Lisa

Barbounis in conversations about romantic and sexual relationships occurred on a regular basis

and was part of Defendant, Greg Roman’s sexual advances to which he subjected Plaintiff on a

regular basis beginning December 2017 and ending November 2018.

       Answer: Denied.

       28.     Defendant, Greg Roman invited Plaintiff, Lisa Barbounis to his home and on

several occasions beginning prior to August 25, 2018 and extending until November 2018

attempted to lure Plaintiff, Lisa Barbounis to his home.

       Answer: Denied.

       29.     Defendant, Greg Roman sent text messages to Plaintiff late at night and made

sexually suggestive and unwelcome comments. This conduct occurred on a continuous basis and

extended from prior to August 25, 2018 until November 2018.

        Answer: Denied.

       30.     Defendant, Greg Roman forced Plaintiff to sit with him alone in his office and

watch videos. Defendant, Greg Roman would not simply send Plaintiff a link to a video and

suggest or request that Plaintiff viewed the video. Defendant, Greg Roman ordered Plaintiff to

get a chair and bring it behind his desk so that they had to sit next to one-another to watch

videos, Defendant, Greg Roman leered at Plaintiff in a sexually suggestive manner and sat

inappropriately close to Plaintiff and stared at Plaintiff. Defendant, Greg Roman’s sexual

advances to which he subjected Plaintiff on a regular basis began December 2017 and ending

November 2018.

       Answer: Denied.



                                                 9
       Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 10 of 91



       31.    Defendant, Greg Roman stared at Plaintiffs backside and spoke to Plaintiff in a

sexually inappropriate manner, Defendant, Greg Roman’s sexual advances to which he subjected

Plaintiff on a regular basis began December 2017 and ending November 2018.

       Answer: Denied.

       32.    Defendant, Greg Roman invited Plaintiff Lisa Barbounis to spend time with him

socially. This conduct started December 2017 and ended November 2018.

       Answer: Denied as stated. By way of further response, Mr. Roman and Ms.
       Barbounis engaged in social settings outside of the Middle East Forum offices. Most
       often, Barbounis initiated the social interactions and invited Mr. Roman to socialize
       outside of the office. At other times, Mr. Roman initiated the social activities. At no
       time was Plaintiff pressured or forced to socialize with Mr. Roman against her own
       wishes or free will. Ms. Barbounis invited Mr. Roman on multiple occasions to
       events outside of the office including Happy Hours, Bowling, Children’s Birthday
       Parties, and Shopping Trips.

       33.    In April 2018, Defendant, Greg Roman sexually assaulted Plaintiff, Lisa

Barbounis. Defendant, Greg Roman’s physical use of force was aimed at the same objectives

which Defendant, Greg Roman had tried to achieve from December 2017 until November 2018.

Defendant, Greg Roman tried once again to proposition Plaintiff however in April 2018,

Defendant, Greg Roman used force to do so.

       Answer: Denied.

       34.    Defendant, Greg Roman also subjected Plaintiff, Lisa Barbounis to unwelcome

touching in March 2018 at the AIPAC Conference.

       Answer: Denied.

       35.    Defendant, Greg Roman’s unwelcome sexual contact in March 2018 and April

2018 was part of a pattern of sexual harassment and abuse that began December 2017 and

continued without pause until November 2018.




                                               10
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 11 of 91



        Answer: Denied.

        36.    Importantly, the only reason that Defendant, Greg Roman stopped the unwelcome

sexual harassment and sexual abuse in November 2018 was because Defendant, Greg Roman

was no longer allowed at the MEF Philadelphia headquarters because of the risk of harm that

Defendant, Greg Roman’s presence had related to the female staff. Defendant, Greg Roman was

ordered to discontinue all visits to the MEF Philadelphia headquarters immediately in November

2018.

        Answer: Denied.

        37.    After the March 2018 assault, Defendant, Greg Roman’s conduct and comments

only increased. Defendant, Greg Roman continued the campaign of sexual abuse and

harassment through March, into April 2018 and until November 2018.

        Answer: Denied.

        38.    Defendant, Greg Roman’s campaign of sexual abuse and harassment only stopped

when Plaintiff, Lisa Barbounis and several coworkers reported Defendant, Greg Roman’s severe

and pervasive sexual harassment. Defendant, Greg Roman was forced to discontinue all visits to

MEF headquarters as a direct result of his continuous and nonstop campaign of sexual

harassment and abuse to which Plaintiff, Lisa Barbounis was subjected by Defendant, Greg

Roman.

        Answer: Denied.

        39.    Defendant, Greg Roman is very high up in the organization of the Middle East

Forum and currently holds the position of Director of the Middle East Forum. At all times

relevant to this civil action Defendant, Greg Roman held the position of Director of the Middle

East Forum.


                                               11
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 12 of 91



         Answer: Admitted in part, denied in part. Defendant admits that Mr. Roman
         currently holds the position of Director of the Middle East Forum.

         40.   As the Director of the Middle East Form, Defendant, Greg Roman was the

penultimate person in charge of the Middle East Forum. Accordingly, Defendant, Greg Roman

along with Defendant, Daniel Pipes, ran and managed the Middle East Forum.

         Answer: Denied.

         41.   Defendant, Greg Roman was and continues to be so high up in the organization

that the only person to whom Defendant, Greg Roman reports is Defendant, Daniel Pipes.

         Answer: Admitted in part, denied in part. It is admitted only that Mr. Roman
         reports to Mr. Pipes. The remainder of this allegation is denied.

         42.   Defendant, Greg Roman is considered by Defendant, Daniel Pipes to be crucial to

the operations and success of the Middle East Forum.

         Answer: Denied.

         43.   Defendant, Greg Roman has the ability to create policy for the Middle East

Forum.

         Answer: Denied.

         44.   Defendant, Greg Roman must be considered a proxy and all discrimination and

harassment to which Plaintiff, Lisa Barbounis was subjected including the sexual assault, sexual

misconduct, sexual harassment, gender and sex discrimination and retaliation by Defendant,

Greg Roman must be held to a proxy-liability standard as the harasser-supervisor is a proxy for

the Middle East Forum.

         Answer: Denied.




                                               12
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 13 of 91



       45.      Defendant, Daniel Pipes is currently the President of the Middle East Forum.

There are no individuals employed by the Middle East Forum who hold positions above

Defendant, Daniel Pipes.

       Answer: Admitted.

       46.      Defendant, Greg Roman and Defendant. Daniel Pipes are responsible for

developing, enacting, and enforcing all policies, procedures, protocols employed to operate the

Middle East Forum.

       Answer: Denied.

       47.      At all times relevant to this Civil Action Defendant, Daniel Pipes was the

President of The Middle East Forum.

       Answer: Admitted.

       48.      Sometime around the weekend of March 1 through March 3, 2018, Plaintiff, Lisa

Barbounis and coworker, Patricia McNulty (“Ms. McNulty”) attended a conference in

Washington D.C.

       Answer: Denied.

       49.      The conference in Washington D.C., which Ms. Barbourins and Ms. McNulty

attended was called the American Israel Public Affairs Committee (“AIPAC”).

       Answer: Denied.

       50.      Other employees of the Middle East Forum in attendance at the AIPAC

Conference included Defendant, Greg Roman, Defendant, Mathew Bennett, and coworker,

Marnie Meyer.

       Answer: Admitted in part, denied in part. It is admitted only that Mr. Roman and
       Mr. Bennett attended the AIPAC conference. Ms. Meyer was present in



                                                13
       Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 14 of 91



       Washington D.C. at the time the conference was occurring, but she did not attend
       the conference.

       51.    Defendant, Greg Roman and Defendant, Mathew Bennett booked and shared an

Airbnb in Washington D.C. for the AIPAC Conference.

       Answer: Admitted.

       52.    Plaintiff, Lisa Barbounis booked a hotel room for the AIPAC Conference.

       Answer: Denied. Defendants lack knowledge or information sufficient to form a
       belief about the truth of this allegation and it is therefore denied.

       53.    The other female employees of the MEF who attended the AIPAC Conference

also booked hotel rooms. This includes Patricia McNulty and Mamie Meyer.

       Answer: Denied. Defendants lack knowledge or information sufficient to form a
       belief about the truth of this allegation and it is therefore denied.

       54.    After dinner, Defendant, Greg Roman invited Grantees from The Pinsker Center

and a writing fellow named Raheem Kassam back to the Airbnb which was shared by Defendant,

Greg Roman and Defendant, Matthew Bennett.

       Answer: Admitted in part, denied in part. It is admitted that other, third-parties
       were present at the AirBnB shared by Mr. Roman and Mr. Bennett. It is denied
       that Mr. Roman invited them.

       55.    Defendant, Greg Roman also asked Plaintiff, Lisa Barbounis, Patricia McNulty,

and Marnie Meyer to come back to the Airbnb that he had booked.

       Answer: Denied.

       56.    That evening, while at the Airbnb, Defendant, Greg Roman positioned himself on

the couch between Plaintiff, Lisa Barbounis and coworker, Patricia McNulty.

       Answer: Denied.




                                              14
           Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 15 of 91



       57.      Defendant, Greg Roman put his arms around Plaintiff, Lisa Barbounis and

coworker, Patricia McNulty.

       Answer: Denied.

       58.      Defendant, Greg Roman grabbed coworker, Patricia McNulty by her upper thigh

and violently yanked coworker, Patricia McNulty onto his lap. Defendant, Greg Roman put his

hand on Patricia McNulty’s upper thigh and rear-end area in order to lift Patricia McNulty up

and place Patricia McNulty on Defendant, Greg Roman’s lap.

       Answer: Denied.

       59.      Defendant, Greg Roman then began whispering inappropriate sexual advances in

coworker, Patricia McNulty’s ear.

       Answer: Denied.

       60.      Defendant, Greg Roman attempted to yank Plaintiff, Lisa Barbounis toward him

as well.

       Answer: Denied.

       61.      Plaintiff, Lisa Barbounis was further away on the couch and therefore in a better

position to resist Defendant, Greg Roman’s attempt to pull Plaintiff, Lisa Barbounis toward

Defendant, Greg Roman.

       Answer: Denied.

       62.      Alternatively, Defendant, Greg Roman picked coworker, Patricia McNulty up by

her upper thigh and rear end area and aggressively placed Patricia McNulty on his lap.

       Answer: Denied.

       63.      Defendant, Greg Roman is a large man and used his size and height in his violent

and aggressive interactions with female employees who Defendant, Greg Roman supervised.


                                                15
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 16 of 91



       Answer: Denied.

       64.     Defendant, Greg Roman used his size to intimidate and sometimes overpower

female employees who Defendant, Greg Roman was in charge of as Director of the MEF.

       Answer: Denied.

       65.     Plaintiff, Lisa Barbounis was present when Defendant, Greg Roman picked

coworker, Patricia McNulty up and placed her on his lap.

       Answer: Denied.

       66.     Plaintiff, Lisa Barbounis witnessed firsthand Defendant, Greg Roman’s violent

and aggressive sexual assault of coworker, Patricia McNulty.

       Answer: Denied.

       67.     Coworker, Patricia McNulty tried to pull away and resisted Defendant, Greg

Roman.

       Answer: Denied.

       68.     Defendant, Greg Roman used his size, height and strength to overpower a female

employee who worked for the MEF named Patricia McNulty.

       Answer: Denied.

       69.     Defendant, Greg Roman used force and did not allow Patricia McNulty to get up

or escape his grip.

       Answer: Denied.

       70.     Defendant, Greg Roman then began whispering in Patricia McNulty’s ear.

       Answer: Denied.




                                              16
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 17 of 91



       71.       Patricia McNulty resisted, and made it clear that she was rejecting Defendant,

Greg Roman’s inappropriate sexual misconduct and sexual advances.

       Answer: Denied.

       72.       Thereafter, Plaintiff, Lisa Barbounis witnesses Defendant, Greg Roman get up

from the couch and leave the room.

       Answer: Denied.

       73.       Defendant, Greg Roman sexually assaulted Plaintiffs coworker, Patricia McNulty

at the AIPAC conference which occurred in Washington D.C., when Defendant, Greg Roman

violently yanked Patricia McNulty across the couch, onto his lap, and whispered inappropriate,

unwelcome sexual advances in Ms. McNulty’s ear.

       Answer: Denied.

       74.       Defendant, Greg Roman put his hands on coworker, Patricia McNulty’s upper

thigh and rear-end area and used force to overpower Patricia McNulty.

       Answer: Denied.

       75.       During, Plaintiffs employment for MEF, Defendant, Greg Roman subjected

Plaintiff, Lisa Barbounis to severe and pervasive discrimination and harassment based upon

Plaintiffs sex and gender.

       Answer: Denied.

       76.       Defendant, Greg Roman asked Plaintiff, Lisa Barbounis to visit his home to work

at night time.

       Answer: Denied.

       77.       Defendant, Greg Roman called and texted Plaintiff, Lisa Barbounis late at night.




                                                 17
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 18 of 91



       Answer: Admitted. By way of further response, given the nature of the Middle
       East Forum’s work and the multiple time zones they work in, it is not uncommon
       for employees and colleagues to communicate outside of traditional working hours.
       Ms. Barbounis initiated as many, if not more, text changes with Mr. Roman after
       hours.

       78.     Defendant, Greg Roman made sexually suggestive, unwelcome comments to

Plaintiff, Lisa Barbounis.

       Answer: Denied.

       79.     Working with Defendant, Greg Roman meant that Plaintiff, Lis Barbounis would

have to contend with Defendant, Greg Roman’s inappropriate sexually suggestive conduct and

comments.

       Answer: Denied.

       80.     Employees who have worked with Defendant, Greg Roman who also have stated

that working with Defendant, Greg Roman meant having to contend with Defendant, Greg

Roman’s inappropriate conduct and comments including sexually inappropriate conduct and

comments include but is in no way limited to: (1) Plaintiff, Lisa Barbounis, (2) Patricia McNulty,

(3) Mamie Meyer, (4) Tiffany Lee, (5) Caitriona Brady, (6) Delaney Yonchek, (7) Leah

Merville, (8) Alana Goodman, (9) Eman Patel, (10) Samantha Mandalas, (11) Laura Frank, (12)

Lara (last name unknown), (13) Rosie (last name unknown), and (14) Gabrielle Bloom.

       Answer: Denied.

       81.     At all times relevant to this civil action, Defendant, Greg Roman was Plaintiff,

Lisa Barbounis’s direct supervisor and used his supervisor}’ and proxy authority to subject

Plaintiff to unwelcome sex and gender discrimination.

       Answer: Denied.




                                                18
          Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 19 of 91



          82.   At all times relevant to this civil action, Defendant, Greg Roman was Plaintiff,

Lisa Barbounis’s direct supervisor and used his supervisory and proxy authority to subject

Plaintiff to unwelcome sexual harassment.

          Answer: Denied.

          83.   At all times relevant to this civil action, Defendant, Greg Roman was Plaintiff,

Lisa Barbounis’s direct super-visor and used his supervisory and proxy authority to subject

Plaintiff to unwelcome sexual misconduct including unwelcome sexual contact of a physical

nature.

          Answer: Denied.

          84.   At all times relevant to this civil action, Defendant, Greg Roman was Plaintiff,

Lisa Barbounis’s direct supervisor and used his supervisory and proxy authority to subject

Plaintiff to unwelcome sexual advances including quid pro quo sexual suggestions which

Plaintiff, Lisa Barbounis rejected.

          Answer: Denied.

          85.   Plaintiff, Lisa Barbounis’s rejection of Defendant, Greg Roman only made

Plaintiffs work environment more hostile as Defendant, Greg Roman reacted to Plaintiffs

rejections by using his proxy authority to retaliate against Plaintiff, Lisa Barbounis with tangible

employment actions.

          Answer: Denied.

          86.   Defendant, Greg Roman threatened Plaintiff, Lisa Barbounis’s job with the MEF.

          Answer: Denied.




                                                 19
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 20 of 91



       87.       The sexual harassment to which Plaintiff, Lisa Barbounis was subjected during

her employment for MEF by Defendant, Greg Roman created a hostile work environment for

Plaintiff, Lisa Barbounis.

       Answer: Denied.

       88.       Defendant, Greg Roman subjected almost every female employee who he

supervised at MEF to unwelcome sexual harassment and discrimination and harassment in the

workplace due to sex and gender.

       Answer: Denied.

       89.       Defendant, Greg Roman specifically used his position as a proxy for MEF to

recruit very attractive female employees and prey upon his female staff by subjecting the female

staff to unwelcome sexual advances.

       Answer: Denied.

       90.       Before Plaintiff, Lisa Barbounis began her employment at MEF, there were two

female employees of MEF named Laura Frank (“Laura”) and Lara (last name unknown at this

time) (“Lara).

       Answer: Admitted.

       91.       Laura and Lara were employees of MEF. Their supervisors included Defendant,

Daniel Pipes and Defendant, Greg Roman.

       Answer: Admitted.

       92.       Defendant, Greg Roman was the direct supervisor of Laura Frank and Lara (last

name unknown).

       Answer: Admitted.




                                                20
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 21 of 91



       93.    Laura and Lara were subjected to severe and pervasive discrimination and

harassment due to their sex and gender.

       Answer: Denied.

       94.    Laura and Lara were subjected to retaliation when they opposed and/or reported

the severe and pervasive discrimination to which Laura and Lara were subjected during their

employment at MEF.

       Answer: Denied.

       95.    Laura and Lara discussed and considered initiating legal action to vindicate their

rights due to the severe and pervasive discrimination and harassment in the workplace to which

they were subjected during their employment at MEF.

       Answer: Denied.

       96.    Laura and Lara used instant Google messaging to discuss the unwelcome sexual

harassment to which Defendant, Greg Roman subjected Laura and Lara daring their employment

at MEF.

       Answer: Denied.

       97.    Defendant, Greg Roman broke into Laura and Lara’s computers after work one

evening and discovered, by reading their private Google instant messaging, that Laura and Lara

were currently discussing their legal options due to Defendant, Greg Roman’s discrimination and

harassment in the workplace due to sex and gender.

       Answer: Denied.

       98.    Defendant, Greg Roman discussed the instant Google messages between Laura

and Lara with Defendant, Daniel Pipes.

       Answer: Denied.


                                               21
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 22 of 91



       99.     Defendant, Greg Roman and Defendant, Daniel Pipes decided to terminate both

Laura and Lara’s employment.

       Answer: Denied as stated. Both Laura and Lara entered into separation
       agreements with MEF.

       100.    The termination of Laura Frank and Lara (last name unknown) created empty

positions that MEF had to staff.

       Answer: Admitted in part, denied in part. It is admitted that after Ms. Frank and
       Lara were no longer employed at MEF, MEF had to hire additional employees. It is
       denied that their departure created “empty positions.” By way of further response,
       MEF made the strategic decision to restructure several roles. After Ms. Frank and
       Lara’s departure, the position of Assistant was eliminated and a new position of
       Liaison was created.

       101.    Soon after Laura and Lara’s termination, Defendant, MEF hired Plaintiff, Lisa

Barbounis.

       Answer: Denied. By way of further response, Plaintiff was not hired until five
       months after Ms. Frank and Lara’s departure from MEF.

       102.    Defendant, Daniel Pipes and Defendant, Greg Roman refused to investigate Laura

and Lara’s feelings that they were subjected to unlawful conduct - sexual harassment in their

employment for MEF.

       Answer: Denied.

       103.    Defendants refused to initiate remedial measures as a result of Laura and Lara’s

instant Google messaging. MEF did nothing to discover and remedy the severe and pervasive

discrimination and harassment in the workplace.

       Answer: Denied.

       104.    Defendant, Daniel Pipes and Defendant, Greg Roman have initiated, implemented

and enforced policies which operate to frustrate the congressional intent of federal, state and city




                                                 22
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 23 of 91



anti-discrimination laws enacted to protect female employees from discrimination and

harassment in the workplace.

         Answer: Denied.

         105.   Defendant, Daniel Pipes’ objectives, policies and procedures have always been to

protect Defendant, Greg Roman, despite ongoing continued allegations and reports of sexual

harassment involving Defendant, Greg Roman.

         Answer: Denied.

         106.   Defendant, Daniel Pipes has ignored, disregarded, and refused to consider

protecting the female employees who worked at the MEF.

         Answer: Denied.

         107.   Accordingly Defendant, Daniel Pipes has expressly communicated to Defendant,

Greg Roman, Defendant, MEF and Defendant, Daniel Pipe’s policy and practice to allow,

sanction, permit and condone Defendant, Greg Roman’s discrimination and harassment of the

female employees who work at MEF.

         Answer: Denied.

         108.   Defendant, Greg Roman’s unlawful conduct and comments as Director of the

MEF has occurred with express authorization from Defendant, MEF and Defendant, Daniel

Pipes.

         Answer: Denied.

         109.   This authorization has resulted in female employees of MEF being subjected to

severe and pervasive sexual harassment, sexual assaults, sexual misconduct, quid pro quo sexual

harassment, and discrimination and harassment based on sex and gender.

         Answer: Denied.


                                                23
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 24 of 91



       110.    Laura Frank and Lara (last name unknown) were unlawfully terminated in

retaliation for discussing and considering reporting Defendant, Greg Roman’s discrimination and

harassment in the workplace.

       Answer: Denied.

       111.    Laura and Lara were simultaneously terminated from their employment with MEF

due to their sex and gender and in retaliation for opposing and reporting discrimination and

harassment in the workplace.

       Answer: Denied.

       112.    Plaintiff, Lisa Barbounis began her employment soon after Laura and Lara were

unlawfully terminated from their employment by Defendant, Greg Roman, Defendant, Daniel

Pipes and Defendant, MEF.

       Answer: Denied.

       113.    Defendant, Daniel Pipes has a history of discriminatory conduct toward women

based upon their sex and gender.

       Answer: Denied.

       114.    Defendant, Greg Roman also has a history of discrimination and harassment of

women based on their sex and gender.

       Answer: Denied.

       115.    Female employees who worked with Defendant, Daniel Pipes have been

subjected to ridicule, abuse, discrimination, and harassment due to their sex and gender.

       Answer: Denied.

       116.    Rosie (last name unknown) (“Rosie”) was a female employee who worked at The

Middle East Forum.


                                                24
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 25 of 91



       Answer: Denied.

       117.   Rosie worked at The Middle East Forum about one year before Plaintiff, Lisa

Barbounis.

       Answer: Denied.

       118.   Defendant, Greg Roman asked Rosie to transition to a position as an assistant to

Greg Roman.

       Answer: Denied.

       119.   Defendant, Greg Roman unlawfully targeted and terminated Rosie’s employment

due to Rosie’s membership in a protected class with the authorization, consent, knowledge, and

permission of Defendant, Daniel Pipes.

       Answer: Denied.

       120.   Rosie abandoned her employment for MEF to avoid working closely with

Defendant, Greg Roman.

       Answer: Denied.

       121.   Prior to leaving her employment for MEF, Rosie said, “I will be dead before

working for Greg Roman.”

       Answer: Denied. Defendants lack knowledge or information sufficient to form a
       belief about the truth of this allegation and it is therefore denied.

       122.   Rosie refused to work with Defendant, Greg Roman due to the severe and

pervasive discrimination and harassment of female employees and the hostile work environment

which Defendant, Greg Roman created for his female staff.

       Answer: Denied.




                                              25
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 26 of 91



       123.    Plaintiff, Lisa Barbounis is not the only female employee who Defendant, Greg

Roman supervised who has alleged that Defendant, Greg Roman subjected her to sexual

harassment and sexual misconduct and sexually inappropriate behavior.

       Answer: Denied.

       124.    Defendant, Greg Roman has subjected multiple female employees to severe and

pervasive sexual harassment.

       Answer: Denied.

       125.    Many of these female employees who have worked for Defendant, Greg Roman

have filed Charges of Discrimination at the EEOC to report Defendant, Greg Roman’s sexual

harassment, misconduct, and inappropriate sexual behavior.

       Answer: Admitted in part, denied in part. It is admitted that Plaintiff is not the
       only female employee of the Middle East Forum who has filed a Charge of
       Discrimination with the EEOC. All other allegations are denied.

       126.    Female employees who have reported Defendant, Greg Roman’s sexual

harassment, sexual misconduct, sexually inappropriate behavior including quid pro quo sexual

harassment, stalking like behavior, and in some cases sexual assaults, include (1) Plaintiff, Lisa

Barbounis, (2) Patricia McNulty, (3) Tiffany Lee, (4) Caitriona Brady, and (5) Delaney Yonchek.

       Answer: Denied as stated. While some of the women identified in this allegation
       made “reports” regarding Mr. Roman’s alleged misconduct, these report were/are
       false. Defendants deny vehemently that Mr. Roman engaged in sexual harassment,
       sexual misconduct, sexually inappropriate behavior, quid pro quo harassment,
       stalking, and/or sexual assaults.

       127.    Tiffany Lee is yet another employee who Defendant, Greg Roman supervised and

subjected to discrimination, harassment and sexual harassment due to sex and gender.

       Answer: Denied.




                                                26
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 27 of 91



       128.   Sometime around May 2016, Defendant, Greg Roman invited Tiffany Lee to visit

his home in Margate for the weekend.

       Answer: Denied.

       129.   Defendant, Greg Roman made sure to inform Tiffany Lee that Defendant, Greg

Roman’s wife and children would not be home during Tiffany Lee’s visit to Defendant, Greg

Roman’s home.

       Answer: Denied.

       130.   Defendant, Greg Roman subjected Tiffany Lee to inappropriate sexual advances

and called and texted Tiffany Lee at inappropriate times at night and on the weekends.

       Answer: Denied.

       131.   Tiffany Lee reported Defendant, Greg Roman’s discrimination and harassment

and sexual harassment.

       Answer: Denied.

       132.   Defendant, Daniel Pipes refused to investigate.

       Answer: Denied.

       133.   Defendant, Daniel Pipes refused to initiate prompt remedial measures.

       Answer: Denied.

       134.   Tiffany Lee was subjected to a campaign of retaliation by Defendant, Greg

Roman which culminated in Tiffany Lee’s termination which occurred a short time after Tiffany

Lee reported Defendant, Greg Roman’s sexual harassment.

       Answer: Denied.




                                               27
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 28 of 91



       135.    Defendant Greg Roman gave a former intern of the Middle East Forum (named

above as Intern Number 1 - first and last name unknown) $ 1,500.00 in cash when interns do not

receive compensation from the MEF.

       Answer: Denied.

       136.    The intern voluntarily left the MEF and has stated that she left to avoid what she

characterized as future, inappropriate sexual advances visited upon her by Defendant, Greg

Roman. She said she could see it coming.

       Answer: Denied.

       137.    Defendant, Greg Roman also called and texted Plaintiff, Lisa Barbounis at

inappropriate times.

       Answer: Denied.

       138.    Defendant, Greg Roman also invited Plaintiff, Lisa Barbounis to him home to

work, however, Plaintiff, Lisa Barbounis never visited Defendant, Greg Roman’s home and

made sure Defendant, Greg Roman understood she never would visit his home.

       Answer: Admitted in part, denied in part. Defendants admit that Plaintiff did not
       visit Mr. Roman’s home. Defendants deny the remainder of this allegation. Mr.
       Roman has no current recollection of inviting Plaintiff to his home.

       139.    Plaintiff, Lisa Barbounis and coworker, Patricia McNulty’s description of

Defendant, Greg Roman’s sexual harassment mirrors accounts of several other female employees

who Defendant, Greg Roman supervised and sexually harassed.

       Answer: Denied.

       140.    Defendant, Greg Roman’s method of operation is that of a sexual predator.

       Answer: Denied.




                                                28
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 29 of 91



       141.       Defendant, Greg Roman uses his position and proxy-authority as a supervisor to

recruit very attractive female employees to staff the MEF.

       Answer: Denied.

       142.       Defendant, Greg Roman then uses his proxy authority to pressure female

employees to have sex with him.

       Answer: Denied.

       143.       Defendant, Greg Roman begins to call and text the female staff at night and on

weekends.

       Answer: Denied.

       144.       Defendant, Greg Roman invites female staff to visit his home or hotel room to get

work done. Sometimes Defendant, Greg Roman will say that there is some work related

documents at his home or hotel room and suggest that the female employee stop by.

       Answer: Denied.

       145.       Defendant, Greg Roman uses his size and height to make female employees feel

intimidated, threatened and uncomfortable.

       Answer: Denied.

       146.       In almost every case, Defendant, Greg Roman offers female employees the hope

of help, support, and assistance from as a proxy and supervisor of MEF. Then Defendant, Greg

Roman attempts to leverage the female employees’ hope of help, support, and assistance into sex

or sexual acts.

       Answer: Denied.

       147.       Defendant, Greg Roman’s sexual harassment of female employees includes

offering to work with female staff at his personal home or hotel room.


                                                  29
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 30 of 91



       Answer: Denied.

       148.     Defendant, Greg Roman uses work assignments to leverage and lure female

employees to his home and then propositions the female employees for sex and sexual favors.

       Answer: Denied.

       149.     Defendant, Greg Roman also sexually harasses female staff by luring female

employees to his hotel rooms. Once at his hotel room, Defendant, Greg Roman attempts to trade

work for sex.

       Answer: Denied.

       150.     Defendant, Greg Roman’s sexual harassment and quid pro quo sexual misconduct

is not limited to the MEF’s employees. Defendant, Greg Roman also uses his position as

Director of the MEF to proposition female individuals who Defendant, Greg Roman works with

in other organizations.

       Answer: Denied.

       151.     For example, as Director of the MEF, Defendant, Greg Roman often works with

reporters from the Washington Post and Washington Examiner.

       Answer: Denied as stated. The term “often” is vague and ambiguous.

       152.     The Middle East Forum is a political organization. Accordingly, The Middle East

Forum focuses tremendous resources in Washington D.C.

       Answer: Denied. MEF is a non-profit research center that does not engage in
       political activities.

       153.     The MEF has to work closely with the press in order to promote and communicate

MEF objectives, endeavors, and messaging.

       Answer: Denied as stated. The term “work closely” is vague and ambiguous.



                                               30
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 31 of 91



       154.    Defendant, Greg Roman used his position and power as Director of the Middle

East Forum to develop relationships with news reporters.

       Answer: Denied.

       155.    Defendant, Greg Roman has attempted to leverage information Defendant, Greg

Roman knows as Director of the MEF for sex with reporters; or sex for stories.

       Answer: Denied.

       156.    Defendant, Greg Roman has sexually harassed and has pressured female reporters

into trading sex in a quid pro quo arrangement for news-stories.

       Answer: Denied.

       157.    Defendant, Greg Roman used his position as a Director of the Middle East Forum

to develop relationships with prominent news outlets like the Washington Post and the

Washington Examiner.

       Answer: Admitted. By way of further response, the nature of Mr. Roman’s work
       requires him to have professional relationships with media professionals.

       158.    Defendant, Greg Roman specifically targeted and preyed upon the women who he

supervised as Director of the MEF, however, Defendant, Greg Roman also used his position and

proxy authority to leverage sex from contacts in the press.

       Answer: Denied.

       159.    The Middle East Forum and Defendant, Greg Roman works directly with

lobbyists, politicians, news outlets, reporters, pundits, and many other organizations and

individuals in Washington D.C.

       Answer: Admitted.




                                                31
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 32 of 91



        160.    The Middle East Forum spends time, resources, and energy working with press

agents, reporters, and television personalities.

        Answer: Admitted.

        161.    Defendant, Greg Roman has used his connections with reporters in his attempts to

trade sex for stories.

        Answer: Denied.

        162.    Defendant, Greg Roman has pressured female reporters to trade sex for stories in

a quid pro quo arrangement.

        Answer: Denied.

        163.    Defendant, Greg Roman was in Washington D.C., and encountered a female

member of the press at a restaurant and bar. This was a female member of the press who

Defendant Greg Roman met in his position as Director of the Middle East Forum.

        Answer: Denied as stated. This allegation is too vague and ambiguous for
        Defendants to admit or deny. It does not state enough specificity in order for
        Defendants to frame an adequate response.

        164.    Defendant, Greg Roman used his position as Director of the Middle East Forum

to generate a relationship with this female member of the press and they had worked with one

another several times in the past.

        Answer: Denied as stated. This allegation is too vague and ambiguous for
        Defendants to admit or deny.

        165.    Defendant, Greg Roman encountered this female member of the press and

targeted and preyed upon this female member of the press and propositioned her in an attempt to

trade Middle East Forum stories for sex.

        Answer: Denied.



                                                   32
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 33 of 91



       166.    Defendant, Greg Roman lured the female employee outside of the restaurant and

bar and exposed his penis in front of the female member of the press.

       Answer: Denied.

       167.    Defendant, Greg Roman then ordered the female member of the press to come to

his hotel room within the next hour.

       Answer: Denied.

       168.    Defendant, Greg Roman pressured the female member of the press to engage in

sexual acts with Defendant, Greg Roman in exchange for a good story.

       Answer: Denied.

       169.    When the female member of the press made it clear that she had no interest in

trading sex for stories, Defendant, Greg Roman became abusive and aggressive and began to

threaten the female member of the press.

       Answer: Denied.

       170.    Defendant, Greg Roman yelled across the bar and restaurant telling this female

member of the press that she had one half hour to visit his hotel room or he would “give the story

to the Washington Post.”

       Answer: Denied.

       171.    The Washington Post was a primary competitor organization of the organization

with whom the female member of the press worked.

       Answer: Denied. Defendants lack knowledge or information sufficient to form a
       belief as to the truth of the allegations regarding this paragraph and, therefore,
       deny the same.




                                               33
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 34 of 91



       172.    Defendant Greg Roman’s threat to give the story to the Washington Post was

intended to coerce the female member of the press to change her mind and agree to the quid pro

quo sexual arrangement; selling sex for stories from the Director of the MEF.

       Answer: Denied.

       173.    This is just another example of Defendant, Greg Roman’s sexual harassment,

sexual misconduct, and sexually inappropriate behavior to which Defendant, Greg Roman

subjected female individuals which whom Defendant, Greg Roman worked.

       Answer: Denied.

       174.    Defendant, Greg Roman has also subjected Plaintiff, Lisa Barbounis’s coworker,

Marnie Meyer to severe and pervasive discrimination and harassment in the workplace.

       Answer: Denied.

       175.    Marnie Meyer is the Director of Human Resources for Defendant, MEF.

       Answer: Denied.

       176.    Defendant, Greg Roman has sexually harassed Mamie Meyer and has attempted

to lure Marnie Meyer across national borders with the intention of uses fraud, physical force

and/or coercion in order to engage Marnie Meyer in sexual acts.

       Answer: Denied.

       177.    Defendant, Greg Roman expressly conditioned Marnie Meyer with a company

trip to Israel, stating that Marnie Meyer could only accompany Defendant, Greg Roman if she

agreed to share an Airbnb.

       Answer: Denied as stated. When Mr. Roman was planning the trip to Israel, the
       budget was limited, and security was imperative. It was necessary for Defendants to
       be cost-conscious. Mr. Roman was fully transparent with Ms. Meyer when he
       explained to her that should she choose to travel to Israel, the accommodations
       would be a multi-bedroom Airbnb. These were the same accommodations that were


                                               34
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 35 of 91



       also offered to male employees. Mr. Roman, on previous trips, stayed with other
       staff members at AirBnBs.

       178.   Defendant, Greg Roman refused to allow Marnie Meyer to travel across national

borders to Israel unless Marnie Meyer shared the same living space with Defendant, Greg

Roman.

       Answer: Denied.

       179.   Defendant, Marnie Meyer refused to share an Airbnb with Defendant, Greg

Roman due to the obvious implication in the inappropriate condition.

       Answer: Denied.

       180.   Defendant, Greg Roman had already subjected Mamie Meyer to severe and

pervasive discrimination and harassment in the workplace based upon sex and gender.

       Answer: Denied.

       181.   Marnie Meyer was also subjected to discrimination and harassment from

Defendant Greg Roman.

       Answer: Denied.

       182.   Mamie Meyer was harassed and sexually harassed by Defendant, Greg Roman to

such an extent that Marnie Meyer had to notify Defendant, Greg Roman, “I am never going to

sleep with you.”

       Answer: Denied.

       183.   Accordingly, Marnie Meyer refused to travel across national borders with

Defendant, Greg Roman to Israel unless Marnie Meyer was allowed to book her own hotel room.

       Answer: Denied. Defendants lack knowledge or information sufficient to form a
       belief about the truth of this allegation and it is therefore denied.




                                              35
          Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 36 of 91



          184.    When Marnie Meyer insisted on the condition that she be allowed to book her

own hotel room, Defendant, Greg Roman refused to allow Marnie Meyer to accompany him to

Israel.

          Answer: Denied.

          185.    Therefore, Defendant, Greg Roman withdrew the opportunity for Marnie Meyer

to travel to Israel.

          Answer: Denied.

          186.    After eliminating Marnie Meyer, Defendant, Greg Roman continued his objective

to find someone to lure across national borders in order to use fraud, force, or coercion to engage

in sexual acts.

          Answer: Denied. By way of further response, Mr. Roman also asked Mr. Bennett
          to go on the trip before he decided to let Plaintiff go.

          187.    Defendant, Greg Roman asked Plaintiff, Lisa Barbounis to travel to Israel with

him.

          Answer: Denied.



          188.    Defendant, Greg Roman instructed Plaintiff, Lisa Barbounis not to tell anyone she

was coming to Israel with him.

          Answer: Denied.

          189.    Defendant, Greg Roman provided Plaintiff, Lisa Barbounis the same quid pro quo

arrangement and conditioned the trip to Israel on sharing a living space with Defendant, Greg

Roman.

          Answer: Denied.




                                                  36
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 37 of 91



        190.    Defendant, Greg Roman informed Plaintiff, Lisa Barbounis that she could only

travel across national borders to Israel if Plaintiff, Lisa Barbounis agreed to share an Airbnb.

        Answer: Denied as stated. By way of further response, When Plaintiff asked if she
        could go with Mr. Roman to Israel, he told her that should she decide to come with
        him, they would be sharing a multi-bedroom AirBnb. Given certain budget
        constraints and security considerations, a multi bedroom AirBnb was the chosen
        arrangement which was made known to Plaintiff.

        191.    Plaintiff, Lisa Barbounis has always wanted to travel to Israel.

        Answer: Denied. Defendants lack knowledge or information sufficient to form a
        belief about the truth of this allegation and it is therefore denied.

        192.    Accordingly, Defendant, Greg Roman used Plaintiff, Lisa Barbounis desire to see

Israel to lure her across national borders with the intent of using fraud, coercion and/or force to

engage Plaintiff, Lisa Barbounis in sexual acts.

        Answer: Denied.

        193.    Accordingly, in April 2018, Defendant, Greg Roman and Plaintiff, Lisa Barbounis

traveled to Israel.

        Answer: Admitted in part, denied in part. It is admitted only that Mr. Roman and
        Plaintiff traveled to Israel. It is denied that the travel was according to the
        foregoing allegations.

        194.    Defendant, Greg Roman lured Plaintiff, Lisa Barbounis to Israel by promising

that the work trip would be an invaluable opportunity for Plaintiff, Lisa Barbounis.

        Answer: Denied. By way of further response, Plaintiff aggressively pursued the
        opportunity to travel to Israel with Mr. Roman and after he presented her with a
        full description of the trip’s logistics, she eagerly elected to travel with him.

        195.    Strangely, Defendant, Greg Roman ordered Plaintiff, Lisa Barbounis not to tell

anyone that Plaintiff, Lisa Barbounis was accompanying Defendant, Greg Roman on the trip.

        Answer: Denied.



                                                   37
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 38 of 91



       196.    Defendant Greg Roman used his influence, seniority, and proxy authority, to lure

Plaintiff, Lisa Barbounis across national borders to Israel with the intent of subjecting Plaintiff,

Lisa Barbounis to sexual advances and sex.

       Answer: Denied. Defendants deny all allegations of inappropriate sexual conduct
       and sexual harassment including all allegations that Mr. Roman “lured” Plaintiff to
       travel with him with any improper intent.

       197.    Upon arrival, Plaintiff was surprised when she discovered that Defendant, Greg

Roman had booked a small space with only one bathroom.

       Answer: Denied.

       198.    Because of Defendant, Greg Roman’s sexual advances, sexual harassment, sexual

assault, and sexually inappropriate behavior, Plaintiff, Lisa Barbounis spent much of the time in

Israel scared and emotionally distressed.

       Answer: Denied.

       199.    Defendant, Greg Roman would not allow Plaintiff, Lisa Barbounis to travel to

Israel unless she agreed to share an Airbnb with him.

       Answer: Denied. By way of further response, Plaintiff eagerly pursued the
       opportunity to travel to Israel with Mr. Roman and after he presented her with a
       full description of the trip’s logistics, she elected to travel with him.

       200.    Plaintiff, Lisa Barbounis agreed on the condition that they book a two-bedroom

and two-bathroom Airbnb. There was only one bathroom upon arrival.

       Answer: Denied.

       201.    Defendant, Greg Roman said to Plaintiff, Lisa Barbounis, “I really thought this

place had two bathrooms.” The Airbnb clearly states the number of bathrooms on the cover page

of the advertisement for the room.

       Answer: Denied.


                                                 38
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 39 of 91



       202.    Defendant, Greg Roman lured Plaintiff, Lisa Barbounis to Israel based on a

promise and assurance that the Airbnb had both two bathrooms and two bedrooms.

       Answer: Denied.

       203.    Upon arrival, Defendant, Greg Roman was ready to explain why the Airbnb did

not conform to the requirements Plaintiff, Lisa Barbounis provided.

       Answer: Denied.

       204.    Defendant, Greg Roman specifically coerced Plaintiff, Lisa Barbounis into

sharing an Airbnb with him and threatened to withhold the business trip and opportunity

altogether if Plaintiff, Lisa Barbounis did not agree to put herself in a sexually vulnerable

position by sharing the space.

       Answer: Denied. By way of further response, Plaintiff pushed to travel to Israel
       with Mr. Roman fully aware that they would be sharing an AirBnb.

       205.    The level of Plaintiff, Lisa Barbounis’s discomfort, fear, and apprehension during

the trip to Israel is evidenced by text message communications between Plaintiff, Lisa Barbounis

and Patricia McNulty during the trip.

       Answer: Denied. Text messages are written communications, the contents of which
       speak for themselves and Plaintiff’s characterization thereof is denied.

       206.    While in Israel, Plaintiff, Lisa Barbounis texted, “I am going to put a knife in my

room.” This message indicated that Plaintiff, Lisa Barbounis did not feel safe in the same living

space with Defendant, Greg Roman.

       Answer: Denied. Text messages are written communications the contents of which
       speak for themselves and Plaintiff’s characterization thereof is denied.

       207.    While in Israel, Plaintiff, Lisa Barbounis texted, “He’s creepy. Talking about

stuff he shouldn’t be and too drunk.”



                                                 39
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 40 of 91



       Answer: Denied. Text messages are written communications the contents of which
       speak for themselves and Plaintiff’s characterization thereof is denied.

       208.    While in Israel, Plaintiff, Lisa Barbounis texted, “I’m so uncomfortable.”

       Answer: Denied. Text messages are written communications the contents of which
       speak for themselves and Plaintiff’s characterization thereof is denied.

       209.    While in Israel, Plaintiff, Lisa Barbounis texted, “I can’t wait to come home.”

       Answer: Denied. Text messages are written communications the contents of which
       speak for themselves and Plaintiff’s characterization thereof is denied.

       210.    While in Israel, Plaintiff, Lisa Barbounis texted, “He drank too much.”

       Answer: Denied. Text messages are written communications the contents of which
       speak for themselves and Plaintiff’s characterization thereof is denied.

       211.    While in Israel, Plaintiff, Lisa Barbounis texted, “The shit he is saying is so

strange I can’t type it all anyway.”

       Answer: Denied. Text messages are written communications the contents of which
       speak for themselves and Plaintiff’s characterization thereof is denied.

       212.    While in Israel, Plaintiff, Lisa Barbounis texted, “Talking about women and his

wife and conquests and graphic.”

       Answer: Denied. Text messages are written communications the contents of which
       speak for themselves and Plaintiff’s characterization thereof is denied.

       213.    While in Israel, Plaintiff, Lisa Barbounis texted, “He said he fucked Lea

(indicating MEF intern Leah Merville) and tried to meet up with her again and it didn’t work out.

This test message referred to Defendant, Greg Roman’s attempts to meet with former MEF

intern Leah Merville who lived in Israel at that time. Defendant, Greg Roman propositions Leah

Merville for sex and Leah Merville rejected Defendant, Greg Roman’s advances.

       Answer: Denied. Text messages are written communications the contents of which
       speak for themselves and Plaintiff’s characterization thereof is denied.



                                                40
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 41 of 91



       214.    Defendant, Greg Roman spent the Israel trip attempting to coerce Plaintiff, Lisa

Barbounis into engaging in sexual acts with him, Defendant, Greg Roman acted like sex with

Plaintiff, Lisa Barbounis was a certainty because they were sharing a room.

       Answer: Denied. Defendants deny all allegations of inappropriate sexual conduct
       and sexual harassment, including any allegation that Mr. Roman coerced Plaintiff
       to engage in sexual acts with him and that he acted like having sex with Plaintiff was
       certain.

       215.    Defendant, Greg Roman attempted to engage Plaintiff, Lisa Barbounis in

conversations that were about sex or suggested sex multiple times throughout the trip.

       Answer: Denied.

       216.    Defendant, Greg Roman subjected Plaintiff, Lisa Barbounis to quid pro quo

sexual harassment by conditioning the trip on Plaintiff sharing the Airbnb with intention of using

the opportunity to engage Plaintiff is sexual advances.

       Answer: Denied.

       217.    Before the Israel trip, Defendant, Greg Roman instructed Plaintiff, Lisa Barbounis

not to tell anyone that she was coming on the trip.

       Answer: Denied.

       218.    Defendant, Greg Roman said, “Don’t tell your family. Don’t tell Daniel

(indicating Defendant, Daniel Pipes). Don’t tell anyone in the office.”

       Answer: Denied.

       219.    While on the trip, Plaintiff, Lisa Barbounis was sitting a couch in the living space.

The couch was positioned on the terrace with large sliding glass doors leading out.

       Answer: Denied.




                                                41
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 42 of 91



        220.    Defendant Gregg Roman asked Plaintiff, Lisa Barbounis to join him while he

smoked a cigarette.

        Answer: Denied.

        221.    Plaintiff, Lisa Barbounis joined Defendant, Greg Roman on the terrace and sat

down on the far end of one side of the couch.

        Answer: Denied.

        222.    Defendant, Greg Roman sat down next to Plaintiff Lisa Barbounis. Defendant,

Greg Roman then put his legs on the couch and his feet under Plaintiff Lisa Barbounis’s butt.

        Answer: Denied.

        223.    Defendant, Greg Roman used his feet to unlawfully subject Plaintiff, Lisa

Barbounis to unwelcome sexually inappropriate touching.

        Answer: Denied.

        224.    Defendant, Greg Roman’s feet were right under Plaintiff, Lisa Barbounis’s butt,

and this would have been an intimate touching had it been consensual. While his feet were in

Plaintiffs butt, Defendant, Greg Roman said: “now that my foot is on your ass we have reached a

new level.”

        Answer: Denied.

        225.    Plaintiff Lisa Barbounis was highly uncomfortable. So she got up, walked away

and tried to laugh it off.

        Answer: Denied.

        226.    Plaintiff Lisa Barbounis was highly uncomfortable by this unwelcome sexual

touching.

        Answer: Denied.


                                                42
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 43 of 91



       227.    The next evening, Defendant, Greg Roman left the Airbnb to socialize and drink

at bars and/or restaurants.

       Answer: Denied as stated. Both Plaintiff and Mr. Roman went to a restaurant for
       dinner in the evening.

       228.    Plaintiff Lisa Barbounis stayed home to work and finish a Power Point

presentation. This is evidence by text message communications where Plaintiff, Lisa Barbounis

writes, “He just came back I stayed in.”

       Answer: Denied.

       229.    Defendant, Greg Roman arrived at the room and confessed to Plaintiff Lisa

Barbounis that he had a sexual relationship with a former MEF employee/intern named Leah

Merville.

       Answer: Denied.

       230.    Upon his return, Defendant, Greg Roman informed Plaintiff, Lisa Barbounis that

Defendant, Greg Roman attempted to meet Leah Merville that evening. Defendant, Greg Roman

also said he visited his ex-girlfriend while he was out.

       Answer: Denied.

       231.    Defendant, Greg Roman indicated that he had propositioned both Leah Merville

and his ex-girlfriend for sex and was rejected both times.

       Answer: Denied.

       232.    Defendant, Greg Roman was infuriated, and began behaving in a sexually

inappropriate and aggressive manner by pacing back and forth and complaining loudly about his

sexual frustrations.

       Answer: Denied.



                                                 43
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 44 of 91



       233.    Plaintiff, Lisa Barbounis maintained a text message conversation with Patricia

McNulty and referenced Defendant, Greg Roman’s inappropriate conduct and comments.

       Answer: Denied as stated. Text messages are written communications, the contents
       of which speak for themselves.

       234.    Plaintiff, Lisa Barbounis texted, “He said he fucked Lea and tried to meet up with

her again and it didn’t work out.”

       Answer: Denied as stated. Text messages are written communications, the contents
       of which speak for themselves.

       235.    When Leah Merville was employed by MEF, Defendant, Greg Roman, as

Director of the MEF, held supervisory authority over Leah Merville.

       Answer: Denied as stated. Ms. Merville was an intern who worked with Mr.
       Roman and others at MEF.

       236.    Defendant, Greg Roman lured Leah Merville to his hotel room in Israel and used

his proxy authority as a supervisor and Director of The Middle East Forum to convince Leah

Merville to engage in sexual intercourse.

       Answer: Denied.



       237.    Leah Merville was an intern in Pennsylvania at MEF. When her internship ended,

Defendant, Greg Roman helped Leah Merville obtain an internship in Israel.

       Answer: Admitted in part, denied in part. It is admitted that Ms. Merville was an
       intern at MEF in Pennsylvania. The remainder of this allegation is denied.

       238.    Defendant, Greg Roman explained to Plaintiff, Lisa Barbounis that he suggested

that Leah Merville visit his hotel room, to sign certain paperwork.

       Answer: Denied.




                                                44
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 45 of 91



       239.    Defendant, Greg Roman said, I will sign it and give it to you. The paperwork was

apparently required paperwork for Leah Merville’s completion of her internship.

       Answer: Denied.

       240.    Leah Merville is a young girl who was an intern at MEF. Leah Merville is from

France and was in a strange country with no good friends or family nearby. Defendant, Greg

Roman used his position of authority to engage Leah Merville in sexual intercourse.

       Answer: Admitted in part, denied in part. It is admitted only that Ms. Merville was
       an intern for MEF, and she is from France. Defendants deny the remainder of this
       allegation.

       241.    Defendant, Greg Roman told Leah Merville to come to his hotel room because

that is where he had the paperwork that Leah Merville needed.

       Answer: Denied.

       242.    During the next trip to Israel, when Plaintiff, Lisa Barbounis attended, Defendant,

Greg Roman attempted to engage Leah Merville in sexual intercourse again. This time Leah

Merville rejected Defendant, Greg Roman.

       Answer: Denied.

       243.    Defendant, Greg Roman sexually harassed female employee of the MEF and

attempted to use fraud, coercion, and/or force to lure female employees to his room and/or to

hotel rooms including Airbnb’s.

       Answer: Denied. Defendants deny all allegations of sexual harassment and
       inappropriate sexual conduct, including any use of fraud, coercion, and/or force to
       lure female employees to hotel rooms and AirBnbs.

       244.    After attempting to engage Leah Merville in sexual intercourse, Defendant, Greg

Roman arrived back at the Airbnb, where Plaintiff, Lisa Barbounis remained in order to complete

work and finish a Power Point.


                                               45
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 46 of 91



       Answer: Denied.

       245.    Defendant, Greg Roman then began to subject Plaintiff, Lisa Barbourins to severe

sexual harassment and sexual misconduct.

       Answer: Denied.

       246.    Defendant, Greg Roman said to Plaintiff, Lisa Barbounis, Leah Merville gives a

really great blowjob.

       Answer: Denied.

       247.    Defendant, Greg Roman said, “her body is so tight.”

       Answer: Denied.

       248.    Defendant, Greg Roman continued to describe in detail his sexual acts to Plaintiff

Lisa Barbounis.

       Answer: Denied.

       249.    Plaintiff Lisa Barbounis was highly offended and scared and no longer felt

comfortable alone with Defendant, Greg Roman.

       Answer: Denied.

       250.    When Plaintiff, Lisa Barbounis received a text asking whether she thought that

Defendant, Greg Roman would try to “touch you kind of way?” Plaintiff, Lisa Barbounis

responded. “Like maybe, enough doubt to make me uncomfortable.”

       Answer: Denied. Text messages are written communications the contents of which
       speak for themselves.

       251.    Plaintiff, Lisa Barbounis’s text history is available and will be produced to

substantiate the allegations contained in this Complaint.




                                                46
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 47 of 91



       Answer: Denied. Defendants lack knowledge or information sufficient to form a
       belief about the truth of this allegation and it is therefore denied.

       252.    Defendant, Greg Roman subjected Plaintiff, Lisa Barbounis to unwelcome sexual

advances.

       Answer: Denied.

       253.    Defendant, Greg Roman told Plaintiff, Lisa Barbounis, “I just need a sexual

release.”

       Answer: Denied.

       254.    Defendant, Greg Roman informed Plaintiff Lisa Barbounis, “I really need a

blowjob.”

       Answer: Denied.

       255.    The entire time that Defendant, Greg Roman spoke to Plaintiff Lisa Barbounis, he

aggressively paced the room and said, I just need a blowjob. I just need a release.

       Answer: Denied.

       256.    Plaintiff Lisa Barbounis was scared, offended, harassed, and creeped out.

       Answer: Denied.

       257.    Defendant, Greg Roman’s aggressive sexual conduct escalated.

       Answer: Denied.

       258.    Defendant, Greg Roman’s voice got louder as he continued to visit his sexual

advances upon Plaintiff Lisa Barbounis.

       Answer: Denied.




                                                47
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 48 of 91



       259.    When Plaintiff, Lisa Barbounis and Defendant, Greg Roman returned to the

United States from their trip to Israel, Defendant, Greg Roman continued his inappropriate

unwelcome sexual misconduct and sexual harassment.

       Answer: Denied.

       260.    Defendant, Greg Roman also subjected Plaintiff, Lisa Barbounis to discrimination

based on sex and gender and was violently aggressive toward female staff members including

Plaintiff, Lisa Barbounis.

       Answer: Denied.

       261.    Defendant, Greg Roman screamed at Plaintiff, Lisa Barbounis.

       Answer: Denied.

       262.    Defendant, Greg Roman cursed at Plaintiff, Lisa Barbounis.

       Answer: Denied.

       263.    Defendant, Greg Roman did not treat Plaintiffs similarly situated male coworkers

in this discriminatory, abusive, hostile and intolerable manner.

       Answer: Denied.

       264.    Defendant, Greg Roman also subjected Plaintiffs female coworkers to

discrimination and harassment due to their sex and gender.

       Answer: Denied.

       265.    Defendant, Greg Roman also subjected coworker, Patricia McNulty to severe and

pervasive discrimination and harassment based upon her sex and gender.

       Answer: Denied.




                                                48
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 49 of 91



       266.   Defendant, Greg Roman also subjected Plaintiffs coworker, Caitriona Brady to

severe and pervasive discrimination and harassment based upon her sex and gender.

       Answer: Denied.

       267.   Defendant, Greg Roman also subjected Plaintiffs coworker, Delaney Yonchek to

severe and pervasive discrimination and harassment based upon her sex and gender.

       Answer: Denied.

       268.   Defendant, Greg Roman also subjected Plaintiffs coworker, Mamie Meyer to

severe and pervasive discrimination and harassment based upon her sex and gender.

       Answer: Denied.

       269.   At all times, Defendant, Greg Roman was Plaintiff Lisa Barbounis’s direct

supervisor and held proxy authority as the number two executive of the MEF.

       Answer: Denied.

       270.   Defendant, Greg Roman has subjected several other female employees who

worked at the MEF to discrimination and harassment based upon their sex and gender.

       Answer: Denied.

       271.   Defendant, Greg Roman development, implemented and enforced policies,

procedures and protocols designed to limit employees’ access to President Daniel Pipes.

       Answer: Denied.

       272.   These policies which were strictly enforced which eliminated employees’ ability

to talk directly to Defendant, Daniel Pipes essentially set of Defendant, Greg Roman as the very

top MEF employee who employees could go to for assistance.

       Answer: Denied.




                                               49
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 50 of 91



       273.       Defendant, Greg Roman developed and enforced these policies with the intention

of limiting Plaintiff, Lisa Barbounis’s ability to report Defendant, Greg Roman’s unwelcome

sexual harassment and sexual misconduct and comments.

       Answer: Denied.

       274.       Defendant, Greg Roman had developed, implemented and enforced policies

which were approved by Defendant, Daniel Pipes whereby employees including Plaintiff, Lisa

Barbounis were not allowed to go directly to Defendant, Daniel Pipes to express concerns or

obtain assistance.

       Answer: Denied.

       275.       After the trip to Israel, Defendant, Greg Roman made inappropriate comments to

Plaintiff, Lisa Barbounis including but not limited to, “you know you are my work wife, right.”

       Answer: Denied.

       276.       After the trip to Israel, Defendant, Greg Roman made inappropriate comments to

Plaintiff, Lisa Barbounis including but not limited to, “I got your back you know I will always

take care of you.”

       Answer: Denied.

       277.       After the trip to Israel, Defendant, Greg Roman made inappropriate comments to

Plaintiff, Lisa Barbounis including but not limited to, “we are at a new level we have to take care

of each other.”

       Answer: Denied.

       278.       Defendant, Greg Roman called Lisa Barbounis into his office and ordered

Plaintiff to sit next to him and share the computer screen. Defendant, Greg Roman then made

Plaintiff, Lisa Barbounis view inappropriate pictures on his computer.


                                                 50
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 51 of 91



       Answer: Denied.

       279.    Defendant, Greg Roman showed Plaintiff pictures of girls that he had claimed to

have sexual intercourse with.

       Answer: Denied.

       280.    Defendant, Greg Roman made comments about women’s’ looks, saying, Look

how hot this one it, look how hot that one is.

       Answer: Denied.

       281.    Defendant, Greg Roman made comments about a former employee named

Tiffany Lee stating that she always had her boobs out and purposely did this to sexually entice.

       Answer: Denied.

       282.    Defendant, Greg Roman spoke about Tiffany Lee to Plaintiff, Lisa Barbounis and

described the way that Tiffany Lee looked and blamed Tiffany Lee and the way she dressed for

tempting Defendant, Greg Roman.

       Answer: Denied.

       283.    Pursuant to the sexual advances described above and the assault on coworker,

Patricia McNulty, Defendant, Greg Roman began subjecting Plaintiff Lisa Barbounis to

discrimination and harassment in the office based upon Plaintiffs sex and gender.

       Answer: Denied.

       284.    This discrimination and harassment escalated significantly after the Israel trip and

after Plaintiff, Lisa Barbounis rejected Defendant’s Greg Roman’s unwelcome sexual advances.

       Answer: Denied.

       285.    Defendant, Greg Roman followed Plaintiff Lisa Barbounis around the office.




                                                 51
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 52 of 91



       Answer: Denied.

       286.    Defendant, Greg Roman used his size and height to intimidate Plaintiff, Lisa

Barbounis.

       Answer: Denied.

       287.    Defendant, Greg Roman entered Plaintiff Lisa Barbounis’ office when she was

not present and explored her computer including personal emails, chat history, and internet

browser history.

       Answer: Denied.

       288.    This is the same conduct which Defendant, Greg Roman subjected Laura and

Lara and led to Laura and Lara’s termination.

       Answer: Denied.

       289.    Defendant, Greg Roman undertook to discriminate and harass female staff,

including subjecting female staff to sexual harassment and sexual misconduct with the express

understanding that Defendant, Daniel Pipes would protect Defendant, Greg Roman.

       Answer: Denied.

       290.    Defendant, Greg Roman asked other employees including Mamie Meyer to spy

on Plaintiff Lisa Barbounis.

       Answer: Denied.

       291.    Defendant, Greg Roman stalked Plaintiff, Lisa Barbounis while Plaintiff worked.

Defendant, Greg Roman counted and tracked the number of times that Plaintiff used the

bathroom.

       Answer: Denied.




                                                52
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 53 of 91



       292.    Defendant, Greg Roman sat and stared at Plaintiff, Lisa Barbounis using the

camera system and made comments to Plaintiff, Lisa Barbounis to communicate to Plaintiff, Lisa

Barbounis that she was being watched.

       Answer: Denied.

       293.    Defendant, Greg Roman subjected Plaintiff to severe and pervasive discrimination

and harassment based upon her sex and gender.

       Answer: Denied.

       294.    This discrimination and harassment was evident in the way that Defendant, Greg

Roman spoke to Plaintiff, the assignments he required Plaintiff to complete, the tone of voice he

used, body language, expressions, use of language and cursing, and other threatening conduct.

       Answer: Denied.

       295.    Defendant, Greg Roman created a hostile work environment for Plaintiff, Lisa

Barbounis. The work environment was severe and pervasive.

       Answer: Denied.

       296.    Plaintiff reported the discrimination and harassment to which she was subjected

by Defendant, Greg Roman.

       Answer: Denied.

       297.    Plaintiff, Lisa Barbounis notified Mamie Meyer who was the Director of Human

Resources.

       Answer: Denied.

       298.    Marnie Meyer prepared a handwritten letter addressed to Daniel Pipes and

provided the letter on November 1, 2018.




                                                53
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 54 of 91



        Answer: Admitted in part, denied in part. It is admitted only that Ms. Meyer
        prepared a handwritten letter addressed to Mr. Pipes. The remainder of this
        allegation is denied because the letter is a written document the contents of which
        speak for themselves.

        299.    Marnie Meyer notified Defendant, Daniel Pipes that Defendant, Greg Roman was

using his supervisory authority as Director of the MEF to “railroad” Plaintiff, Lisa Barbounis and

“set her up for failure.”

        Answer: Denied. Ms. Meyer’s letter is a written document the contents of which
        speak for themselves.

        300.    Defendant, Greg Roman said to Mamie Meyer that he could get Plaintiff, Lisa

Barbounis to drop complaints and reports of Defendant, Greg Roman.

        Answer: Denied.

        301.    Marnie Meyer also reported a hostile work environment which was created by

Defendant, Greg Roman.

        Answer: Denied.

        302.    Marnie Meyer also reported to Defendant, Daniel Pipes that Defendant, Greg

Roman had sex with an MEF intern named Leah Merville. Mamie Meyer reported that Leah

Merville was eighteen (18) years old at the time, that Defendant, Greg Roman had sex with Leah

Merville in a hotel room in Israel, at a time when Leah Merville needed Defendant, Greg Roman

to sign paperwork for her, After reporting this to Defendant, Daniel Pipes, Mamie Meyer

reported that this was just “the tip of the iceberg.”

        Answer: Admitted in part, denied in part. It is admitted only that Ms. Meyer
        reported the above-described conduct to Mr. Pipes. The remaining allegations are
        denied.

        303.    Marnie Meyer also explained that she reported Defendant, Greg Roman’s

unlawful discrimination and harassment with handwritten letters because Defendant, Greg


                                                  54
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 55 of 91



Roman used the knowledge he gained as Director of the MEF, including secure passwords to

computers, to spy on employees emails and files. Importantly, this is what led to Laura Frank

and Lara (last name unknown)’s termination.

       Answer: Denied as stated. At some point, Ms. Meyer reported what she contended
       to be improper conduct by Mr. Roman. She further told Mr. Pipes why she was
       doing it by handwritten letters rather than email. Defendants deny that Mr.
       Roman’s conduct was improper; deny that Ms. Meyers’s complaints were valid; and
       deny all other allegations in this paragraph.

       304.    Accordingly, Marnie Meyer hand wrote her reports to Defendant, Daniel Pipes

because she was scared to create an electronic record that could be accessed by Defendant, Greg

Roman.

       Answer: Denied. Defendants lack knowledge or information sufficient to form a
       belief about the truth of this allegation and it is therefore denied.

       305.    Marnie Meyer’s fear of creating an electronic record was directly due to

Defendant, Greg Roman’s conduct including stalking and spying.

       Answer: Denied.

       306.    Defendant, Daniel Pipes spoke to Plaintiff, Lisa Barbounis about Plaintiffs reports

of discrimination and harassment in the workplace.

       Answer: Admitted.

       307.    Plaintiff reported Defendant, Greg Roman’s sexual harassment and sexual

misconduct during the Israel trip.

       Answer: Denied. Several months after the Israel trip, Plaintiff spoke with Mr.
       Pipes about what she contended was alleged misconduct by Mr. Roman but none of
       this conduct actually constitutes sexual harassment or sexual misconduct.
       Defendants deny that Mr. Roman ever engaged in sexual harassment or sexual
       misconduct.




                                               55
       Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 56 of 91



       308.   Plaintiff, Lisa Barbounis also notified and reported Defendant, Greg Roman’s

sexual harassment, sexual misconduct and sexual assault during the A1PAC Conference.

       Answer: Denied. Several months after the AIPAC conference, Plaintiff spoke with
       Mr. Pipes about what she contended was alleged misconduct by Mr. Roman but
       none of this conduct actually constitutes sexual harassment, sexual misconduct, or
       sexual assault. Defendants deny that Mr. Roman ever engaged in sexual harassment
       or sexual misconduct or that he ever committed a sexual assault.

       309.   Plaintiff, Lisa Barbounis described to Defendant, Daniel Pipes the way that

Defendant, Greg Roman’s behavior changed significantly after Plaintiff rejected his unwelcome

sexual advances.

       Answer: Admitted in part, denied in part. It is admitted only that Plaintiff
       described what she contended was alleged inappropriate behavior to Mr. Pipes.
       Defendants deny all allegations of unwelcome sexual advances.

       310.   Plaintiff, Lisa Barbounis explained that Defendant, Greg Roman was causing a

hostile work environment.

       Answer: Admitted in part, denied in part. It is admitted only that Plaintiff made
       false and inaccurate reports about Mr. Roman. Defendants deny all allegations of a
       hostile work environment.

       311.   In addition to the reports of discrimination and harassment which Plaintiff

provided, several other employees at the Middle East Forum also spoke to Defendant, Daniel

Pipes on November 1, 2018.

       Answer: Admitted in part, denied in part. It is admitted only that Plaintiff was not
       the only employee who spoke to Mr. Pipes on November 1, 2018 regarding Mr.
       Roman’s conduct. Defendants deny all allegations of discrimination and
       harassment.

       312.   Marnie Meyer made a report to notify Defendant, Daniel Pipes about Defendant,

Greg Roman’s sexual harassment, sexual misconduct, and/or gender and sex discrimination.

       Answer: Admitted in part, denied in part. It is admitted only that Ms. Meyer
       contacted Mr. Pipes about some concerns regarding Mr. Roman. Defendants deny


                                              56
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 57 of 91



       that her reports were about alleged conduct that, in any way, constituted sexual
       harassment, sexual misconduct, and/or discrimination.

       313.   Patricia McNulty made a report to notify Defendant, Daniel Pipes about

Defendant, Greg Roman’s sexual harassment, sexual misconduct, and/or gender and sex

discrimination.

       Answer: Admitted in part, denied in part. It is admitted only that Ms. McNulty
       contacted Mr. Pipes about some concerns regarding Mr. Roman. Defendants deny
       that her reports were about alleged conduct that, in any way, constituted sexual
       harassment, sexual misconduct, and/or discrimination.

       314.   Caitriona Brady made a report to notify Defendant, Daniel Pipes about Defendant,

Greg Roman’s sexual harassment, sexual misconduct, and/or gender and sex discrimination.

       Answer: Admitted in part, denied in part. It is admitted only that Ms. Brady
       contacted Mr. Pipes about some concerns regarding Mr. Roman. Defendants deny
       that her reports were about alleged conduct that, in any way, constituted sexual
       harassment, sexual misconduct, and/or discrimination.

       315.   Delaney Yonchek made a report to notify Defendant, Daniel Pipes about

Defendant, Greg Roman’s sexual harassment, sexual misconduct, and/or gender and sex

discrimination.

       Answer: Admitted in part, denied in part. It is admitted only that Ms. Yoncheck
       contacted Mr. Pipes about some concerns regarding Mr. Roman. Defendants deny
       that her reports were about alleged conduct that, in any way, constituted sexual
       harassment, sexual misconduct, and/or discrimination.

       316.   Prior to November 1, 2018, Defendant, Daniel Pipes was already on express and

actual notice regarding Defendant, Greg Roman’s sexual harassment, sexual misconduct and sex

and gender discrimination.

       Answer: Denied.

       317.   Prior to November 1, 2018, and by at least December 2016, Defendant, Daniel

Pipes was notified about a Charge of Discrimination filed with the Equal Employment


                                             57
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 58 of 91



Opportunity Commission alleging that Defendant, Greg Roman subjected female employees to

sexual harassment and sexual misconduct.

       Answer: Admitted in part, denied in part. It is admitted only that prior to
       November 1, 2018, a Charge of Discrimination had been filed with the Equal
       Employment Opportunity Commission. A Charge of Discrimination is a written
       document the contents of which speak for themselves therefore the remainder of this
       allegation is denied.

       318.    Defendant, Daniel Pipes was in possession of and had express and actual

knowledge about numerous reports of Defendant, Greg Roman’s sexual harassment and sexual

misconduct to which Defendant, Greg Roman subjected female employees who worked at The

Middle East Forum.

       Answer: Denied.

       319.    Defendant, Daniel Pipes remained loyal to Defendant, Greg Roman, who has been

accused of preying on female employees of The Middle East Forum for at least five (5) years.

       Answer: Denied.

       320.    At every opportunity, Defendant, Daniel Pipes has introduced policies,

procedures, and protocols designed to punish the female employees of The Middle East Forum

who have claimed abuse and sexual abuse, while rewarding the individual accused of abusing

these same female employees.

       Answer: Denied.

       321.    Had Defendant, Daniel Pipes considered and acted in accordance with federal,

state and local anti-discrimination laws, Plaintiff, Lisa Barbounis would never have been

subjected to severe and pervasive discrimination and harassment in the workplace.

       Answer: Denied. Defendants deny all allegations of violations of federal, state, and
       local anti-discrimination laws and deny all allegations of discrimination and
       harassment.


                                               58
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 59 of 91



       322.    Due to Defendant, Daniel Pipes refusal to investigate and remediate earlier reports

of discrimination and harassment in the workplace, Plaintiff, Lisa Barbounis and many other of

Plaintiffs female coworkers were subjected to a campaign of discrimination and harassment due

to their sex and gender.

       Answer: Denied.

       323.    Had Defendant, Daniel Pipes considered and acted in accordance with laws aimed

at protecting women from sexual harassment in the workplace, he would have investigated

Defendant, Greg Roman as early as 2016 and prompt remedial measures would have been

implemented to ameliorate and/or eliminate completely the future sexual harassment and sexual

misconduct that occurred in 2018 to Plaintiff, Lisa Barbounis.

       Answer: Denied. Defendants deny all allegations that Mr. Pipes failed to act in
       accordance with any law and deny all allegations of sexual harassment and sexual
       misconduct.

       324.    Defendant Daniel Pipes held a group meeting on November 1, 2018, during

which, Plaintiff, Lisa Barbounis, Patricia McNulty, Marnie Meyer, Caitriona Brady, and Delaney

Yonchek all expressed grave concerns regarding Defendant, Greg Roman’s discrimination and

harassment of the female staff.

       Answer: Admitted in part; denied in part. Defendants admit that a meeting
       occurred on November 1, 2018 but deny all other allegations in this paragraph.

       325.    During the November 1, 2018 meeting, Defendant, Daniel Pipes was notified

about the sexual assault in Washington D.C., during the AIPAC Conference., when Defendant,

Greg Roman forcefully, violently, and aggressively picked Patricia McNulty up by her upper

thigh and back-side, dropped her on his lap, and suggested that Ms. McNulty engage in sexual

acts with Defendant, Greg Roman.




                                               59
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 60 of 91



        Answer: Admitted in part, denied in part. It is admitted only that on November 1,
        2018, Mr. Pipes learned of this alleged incident. Defendants deny the occurrence of
        any sexual assault or improper conduct having occurred in Washington D.C. during
        the AIPAC conference and the remainder of this allegation is therefore denied.

        326.    During the November 1, 2018 meeting, Plaintiff, Lisa Barbounis reported the

sexual harassment and sexual misconduct and sexual assault that occurred across national

borders in Israel when Defendant, Greg Roman subjected Plaintiff, Lisa Barbounis to unwelcome

lewd sexual advances including unwelcome sexual touching.

        Answer: Admitted in part, denied in part. It is admitted only that Plaintiff
        reported an incident that allegedly occurred when she was in Israel with Mr.
        Roman. Defendants deny that this report was accurate. And Defendants deny the
        occurrence of any sexual harassment, sexual misconduct, sexual assault, and
        unwelcome sexual advances having occurred during Mr. Roman’s and Plaintiff’s
        time in Israel. The remainder of this allegation is therefore denied.

        327.    November 1, 2018, The Middle East Forum’s female staff informed Defendant,

Daniel Pipes about Defendant, Greg Roman’s ongoing severe and pervasive discrimination and

harassment in the workplace.

        Answer: Admitted in part, denied in part. It is admitted only that female
        employees expressed some concerns about Mr. Roman. Defendants deny that these
        concerns were accurate or that they constituted complaints about discrimination
        and harassment occurring in the workplace. Defendants deny all allegations of
        workplace discrimination and harassment. The remainder of this allegation is
        therefore denied.

        328.    Defendant, Daniel Pipes responded to the reports of sexual harassment, sexual

misconduct, and sexual assaults by telling Plaintiff, Lisa Barbounis, Marnie Meyer, Patricia

McNulty, Caitriona Brady, and Delaney Yonchek that Defendant, Greg Roman’s conduct was

not that big a deal.

        Answer: Denied.




                                               60
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 61 of 91



        329.   Defendant, Daniel Pipes suggested that because priests who molest children were

permitted by the Catholic Church to remain priests, Defendant, Greg Roman should be permitted

to continue his employment at the MEF.

        Answer: Denied.


        330.   Defendant, Daniel Pipes said, “priests have been accused of more and not lost

their jobs.”

        Answer: Denied.

        331.   Defendant, Daniel Pipes did not apologize for the years of abuse described and

reported by his female staff on November 1, 2018.

        Answer: Denied as stated. There was no abuse to apologize for.

        332.   Defendant, Daniel Pipes notified the female staff of The Middle East Forum

including Plaintiff, Lisa Barbounis, Marnie Meyer, Patricia McNulty, Caitriona Brady, and

Delaney Yonchek that The Middle East Forum maintains standards which informs when

discipline for sexual harassment is warranted.

        Answer: Admitted.

        333.   Defendant, Daniel Pipes then told his female staff of The Middle East Forum that

Defendant, Greg Roman’s conduct and comments over the years had not risen to the level where

discipline was warranted.

        Answer: Denied

        334.   Defendant, Daniel Pipes’ conclusion that Defendant, Greg Roman’s conduct and

comments had not risen to the level where discipline was warranted was based upon MEF

policies which Defendant, Daniel Pipes claimed supported his conclusions.

        Answer: Denied.

                                                 61
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 62 of 91



       335.    Defendant, Daniel Pipes’ conclusions that Defendant, Greg Roman’s conduct and

comments had not risen to the level where discipline was warranted was in response to learning

that a female staff member of The Middle East Forum named Patricia McNulty had been

sexually assaulted.

       Answer: Denied.

       336.    Defendant, Daniel Pipes’ conclusions that Defendant, Greg Roman’s conduct and

comments had not risen to the level where discipline was warranted was in response to learning

that a female staff member of The Middle East Forum named Marnie Meyer had been sexually

harassed.

       Answer: Denied.

       337.    Defendant, Daniel Pipes’ conclusions that Defendant, Greg Roman’s conduct and

comments had not risen to the level where discipline was warranted was in response to learning

that a female staff member of The Middle East Forum, Plaintiff, Lisa Barbounis, had been

subjected to unwelcome sexual touching, sexual assault, sexual harassment, and quid pro quo

sexual propositions.

       Answer: Denied.

       338.    Defendant, Daniel Pipes’ conclusions that Defendant, Greg Roman’s conduct and

comments had not risen to the level where discipline was warranted was in response to learning

that the Director of the MEF, Defendant, Greg Roman engaged an eighteen (18) year old female

intern named Leah Merville in sexual intercourse in his hotel room, and that he had lured

Ms. Merville to the hotel room with the promise of signing important paperwork which Ms.

Merville required.

       Answer: Denied.



                                               62
       Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 63 of 91




       339.   Accordingly Defendant, Daniel Pipes initiated no discipline.

       Answer: Denied as stated.

       340.   Plaintiff Lisa Barbounis, Marnie Meyer, Patricia McNulty were instructed to work

from home the following Friday.

       Answer: Denied as stated.

       341.   Defendant, Daniel Pipes also instructed Plaintiff Lisa Barbounis, Marnie Meyer,

Patricia McNulty to execute new Nondisclosure Agreements.

       Answer: Denied.

       342.   Plaintiff, Lisa Barbounis refused to sign.

       Answer: Denied as stated. She did not sign.

       343.   Saturday, November 3, 2018, Plaintiff Lisa Barbounis received an email from

Defendant, Daniel Pipes instructing Plaintiff to attend a group meeting scheduled Monday,

November 5, 2018.

       Answer: Denied. Any referenced email is a written communication the contents of
       which speak for themselves and Plaintiff’s characterization thereof is denied.

       344.   This memorandum was sent as a group email to Plaintiff and her coworkers.

       Answer: Denied. Any memorandum is a written communication the contents of
       which speak for themselves and Plaintiff’s characterization thereof is denied.

       345.   Defendant, Greg Roman was included in the email and invited to attend the group

meeting.

       Answer: Denied. Any referenced email is a written communication the contents of
       which speak for themselves and Plaintiff’s characterization thereof is denied.

       346.   Defendant, Greg Roman was specifically asked to attend the group meeting.


                                               63
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 64 of 91



       Answer: Admitted.

       347.    It was not until Monday, November 5, 2018 when a call was made to Defendant,

Greg Roman asking that he stay home, This call was made due to the female staff members all

expressing extreme discomfort at the idea of holding a group meeting about Defendant, Greg

Roman with Defendant, Greg Roman.

       Answer: Admitted in part, denied in part. Defendants admit that Mr. Roman was
       later asked to not come of the office on Monday, November 5, 2018. The remainder
       of this allegation is denied.

       348.    Defendant, Greg Roman’s sister attended the meeting and spent the entire meeting

arguing in support of her brother.

       Answer: Admitted in part, denied in part. It is admitted only that MEF employee
       Stacy Roman is Mr. Roman’s sister and that she was present at the meeting. The
       characterization of the substance of Ms. Roman’s communications is denied.

       349.    Defendant, Greg Roman’s sister said that the woman who Defendant, Greg

Roman sexually harassed were at fault for wearing revealing clothes.

       Answer: Denied.

       350.    The November 5, 2018 meeting was indicative of Defendant, Daniel Pipes utter

failure to bring his organization into compliance with state and federal anti-discrimination laws.

       Answer: Denied. By way of further response, Defendants deny all allegations of
       violations of state and federal anti-discrimination laws.

       351.    After the November 5, 2018 meeting, Defendant, Daniel Pipes decided that

Defendant, Greg Roman would retain his position, title, pay, and employment with the Middle

East Forum.

       Answer: Denied.




                                                64
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 65 of 91



       352.   Defendant, Daniel Pipes notified Plaintiff, Lisa Barbounis that Defendant, Greg

Roman would work from home and that Plaintiff would no longer directly report to Defendant

Greg Roman.

       Answer: Admitted.

       353.   Defendant, Daniel Pipes’ claimed that Plaintiff, Lisa Barbounis would no longer

be forced to work with Defendant, Greg Roman.

       Answer: Denied.

       354.   Defendant, Daniel Pipes did not enforce his self-prescribed remedial measures

and Plaintiff, Lisa Barbounis was forced to continue working with Defendant, Greg Roman.

       Answer: Denied.

       355.   For the next few months, Plaintiff, Lisa Barbounis was forced to continue

working with Defendant, Greg Roman.

       Answer: Denied.

       356.   The only change was that Defendant, Greg Roman did not visit the office.

       Answer: Denied.

       357.   Defendant, Greg Roman’s work duties, responsibilities, and authority remained

unchanged.

       Answer: Denied.

       358.   Plaintiff, Lisa Barbounis continued to be subjected to discrimination and

harassment due to her sex and gender. The big difference was that Defendant, Greg Roman set

out on a mission of retaliation aimed at the female employees who reported his unlawful

conduct.

       Answer: Denied.


                                              65
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 66 of 91



       359.    Plaintiff was still subjected to the same discrimination and harassment in the

workplace.

       Answer: Denied.

       360.    In fact, the discrimination and harassment got worse, as after the November 5,

2018 meeting, Defendant, Greg Roman unleashed a campaign of retaliation against Plaintiff,

Lisa Barbounis, Patricia McNulty, Mamie Meyer, Caitriona Brady, and Delaney Yonchek.

       Answer: Denied.

       361.    Defendant, Greg Roman openly voiced his retaliatory intent.

       Answer: Denied.

       362.    Defendant, Greg Roman targeted the employees who Defendant, Greg Roman

called “the usurpers.”

       Answer: Denied.

       363.    Defendant Greg Roman also called the female staff who reported his sexual

harassment and sexual misconduct, “backstabbers.”

       Answer: Denied.

       364.    Defendant, Greg Roman notified Defendant, Mathew Bennett, “they are all

usurpers and I will never work with usurpers.”

       Answer: Denied.

       365.    Even more recently, Defendant, Greg Roman announced on a radio show that “all

usurpers should be crushed.”

       Answer: Defendants deny all allegations that are inconsistent with the recording.
       Mr. Roman does not recall making this comment, but if he did, it was in reference to
       terrorist organizations.




                                                 66
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 67 of 91



       366.    Plaintiff was forced to continue working with Defendant, Greg Roman.

       Answer: Denied.

       367.    Plaintiff was still forced to take orders from Defendant, Greg Roman.

       Answer: Denied.

       368.    Defendant, Greg Roman was still the Director of the Middle East Forum.

       Answer: Admitted.

       369.    Defendant, Greg Roman began a campaign of retaliation aimed at Plaintiff, Lisa

Barbounis and the other female employees in the office who reported discrimination and

harassment including Marnie Meyer, Patricia McNulty, Delaney Yonchek, and Caitriona Brady.

       Answer: Denied. Defendants deny all allegations of discrimination, harassment,
       and retaliation.

       370.    Sometime around March 2019, Defendant, Daniel Pipes held a meeting with

Marnie Meyer, Patricia McNulty and Plaintiff, Lisa Barbounis. The meeting was about bringing

Defendant, Greg Roman back to a position where he would resume almost all of his former

responsibilities as Director of the Middle East Forum.

       Answer: Admitted in part, denied in part. It is admitted only that in March 2019
       Mr. Pipes met with Plaintiff, Ms. Meyer, and Ms. McNulty about Mr. Roman’s role
       at MEF. Mr. Pipes held this meeting because Plaintiff and Ms. McNulty requested
       that Mr. Roman be permitted to assume his former role and responsibilities.

       371.    After this meeting Defendant, Greg Roman began working directly with the staff

again, including the female staff who Defendant, Greg Roman had systemically victimized.

       Answer: Denied. Plaintiff asked for Mr. Roman’s return. He never victimized her.

       372.    The decision to bring Defendant, Greg Roman back to Director of the Middle East

Forum was agreed upon with extreme reluctance, The female staff who conceded to the decision




                                               67
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 68 of 91



which allowed Defendant, Greg Roman to resume his old responsibilities did so in order to help

the Middle East Forum as an organization.

       Answer: Denied. Plaintiff specifically requested Mr. Roman’s return.

       373.    It was clear that the MEF was going through a rough patch and the organization

seemed to be floundering.

       Answer: Denied.

       374.    It was apparent that Defendant, Daniel Pipes was consulting with Defendant,

Greg Roman behind the scenes and so the decision was made in the interest of helping

Defendant, Daniel Pipes and helping the organization.

       Answer: Denied.

       375.    Because the MEF is a nonprofit organization with a specific objective, the

employees who work at MEF do so based on a strong belief in the MEF mission.

       Answer: Admitted in part; denied in part. Admitted that MEF is a nonprofit
       organization. Defendants lack knowledge or information sufficient to form a belief
       about the truth of the remainder of the allegation and it is therefore denied

       376.    Defendant, Greg Roman was brought back on what was labeled a strict

probationary period, Defendant, Daniel Pipes promised strict rules, guidelines, scrutiny, and

oversight. None of this occurred.

       Answer: Denied.

       377.    Defendant, Greg Roman was moved back to a position where he would interact

directly with the female staff who he prayed upon, abused, and harassed.

       Answer: Denied.

       378.    The female staff members, and Plaintiff, Lisa Barbounis agreed to this reluctantly

because they believed in the Middle East Forum’s mission.


                                               68
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 69 of 91



       Answer: Denied.

       379.    The rules and guidelines agreed upon were intended to protect the female staff

who Defendant, Greg Roman had systematically victimized and sexually abused and harassed.

       Answer: Denied.



       380.    These rules and guidelines were quickly disregarded by Defendant, Daniel Pipes

and Defendant, Greg Roman.

       Answer: Denied.

       381.    Accordingly, shortly after Defendant, Greg Roman’s return, Plaintiff, Lisa

Barbounis noted the discrimination and harassment and retaliation.

       Answer: Denied.

       382.    Defendant, Greg Roman used his position as Director of the MEF to subject

Plaintiff to tangible employment actions such as discipline and the threat of termination.

       Answer: Denied. Defendants deny all allegations of retaliation.

       383.    The female staff and Plaintiff, Lisa Barbounis were subjected to a continuing

hostile work environment including retaliation due to their reporting and opposing Defendant,

Greg Roman’s discrimination and harassment in the workplace.

       Answer: Denied.

       384.    The female staff including Plaintiff, Lisa Barbounis attempted to discuss the fact

that bringing Defendant, Greg Roman back was not working, and that Defendant, Greg Roman

was actively disregarding the guidelines and rules that the female staff and Defendant, Daniel

Pipes agreed upon.

       Answer: Denied.


                                                69
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 70 of 91



       385.    Defendant, Daniel Pipes continued his same policy employed for at least the last

five (5) years, of ignoring, disregarding, and refusing to take action in response to reports of

discrimination, harassment and retaliation concerning Defendant, Greg Roman.

       Answer: Denied.



       386.    Defendant, Daniel Pipes and Defendant, Greg Roman used the female staffs

dedication to the MEF mission to convince female staff to tolerate discriminatory and harassing

working conditions.

       Answer: Denied.

       387.    At all times Defendant, Greg Roman retained the position of Director of the

Middle East Forum.

       Answer: Admitted in part, denied in part. Mr. Roman retained the title of
       Director, but his responsibilities and benefits were diminished beginning in
       November 2018.

       388.    At all times, Plaintiff was forced to continue working at the Middle East Forum

with Defendant, Greg Roman.

       Answer: Denied.

       389.    During the March 2019 meeting, Defendant, Daniel Pipes announced that he was

going to eliminate the purported safe measures initiated to protect the female staff from

Defendant, Greg Roman’s severe and pervasive discrimination, harassment, and retaliation.

       Answer: Denied.

       390.    Accordingly, since March 2019, Plaintiff, Lisa Barbounis has been subjected to

working with Defendant, Greg Roman.

       Answer: Denied



                                                 70
           Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 71 of 91



           391.   Defendant, Greg Roman’s campaign of retaliation since March 2019 has been

aimed at effecting Plaintiffs termination from the Middle East Forum.

        Answer: Denied. By way of further response, Plaintiff resigned from her position
        at MEF to pursue an opportunity to work with a politician. Defendants deny all
        allegations of retaliation.

        392.      This was around the same time when Plaintiff, Lisa Barbounis and coworker

Patricia McNulty learned about another allegation of sexual harassment involving Defendant,

Greg Roman.

       Answer: Denied.

        393.      Defendant, Greg Roman began a rumor that Marnie Meyer was having a sexual

relationship with Caitriona Brady’s father.

        Answer: Denied.

        394.      Caitriona Brady is an employee at the Middle East Forum who holds the position

Development Associate.

           Answer: Denied.

           395.   When Defendant, Greg Roman first learned that another allegation of sexual

harassment was reported, he did not yet know the details of the allegation.

        Answer: Denied.

        396.      Accordingly, Defendant, Greg Roman and Defendant, Mathew Bennett began a

guessing game where they attempted to guess what the allegation involved.

        Answer: Denied.

        397.      Defendant, Greg Roman incorrectly guessed that the sexual harassment allegation

involved a former intern named Gabrielle Bloom who Defendant, Greg Roman purportedly paid

for sex.


                                                 71
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 72 of 91



       Answer: Denied.

       398.    Defendant, Greg Roman subjected two female interns to quid pro quo sexual

harassment, as well as subjecting Plaintiff to a sexual assault.

       Answer: Denied.

       399.    Defendant, Greg Roman also subjected Plaintiff, Lisa Barbounis to quid pro quo

sexual harassment by conditioning a work trip to Israel on sharing the same Airbnb, Defendant,

Greg Roman set these conditions with the intent of leveraging the close quarters for opportunities

to make sexual advances.

       Answer: Denied.

       400.    Just days after the March 2019 meeting when Defendant, Daniel Pipes announced

that he was eliminating the measures designed to protect female staff from Defendant Greg

Roman, Defendant, Greg Roman called Defendant, Mathew Bennett.

       Answer: Denied.

       401.    Defendant, Greg Roman informed Defendant, Matthew Bennett, “now that I am

back, I am going to begin searching for a replacement for the Director of Development.”

       Answer: Denied.

       402.    This was the position of a coworker, Patricia McNulty who also reported being

subjected to discrimination and harassment by Defendant, Greg Roman.

       Answer: Denied

       403.    Defendant, Greg Roman’s statement about Patricia McNulty indicated his intent

to retaliate against the employees who he called “the usurpers.” These were the women who

reported Defendant, Greg Roman’s discrimination and harassment.

       Answer: Denied.


                                                 72
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 73 of 91



        404.    Defendant, Greg Roman’s primary targets were Patricia McNulty and Plaintiff,

Lisa Barbounis.

        Answer: Denied.

        405.    Defendant, Greg Roman initiated a campaign of discrimination, harassment, and

retaliation against Plaintiff in an effort to effect Plaintiffs termination.

        Answer: Denied. Furthermore, Defendants further deny that Plaintiff was
        terminated.

        406.    Plaintiff reported this to Defendant, Daniel Pipes.

        Answer: Denied.

        407.    Defendant, Daniel Pipes utterly disregarded all of Plaintiff s reports of ongoing

discrimination, harassment and retaliation.

        Answer: Denied.

        408.    If anything, Defendant, Daniel Pipes has continued to provide Defendant, Greg

Roman more access, authority, and opportunity with which to achieve his discriminatory and

retaliatory agenda.

        Answer: Denied.

        409.    Despite allowing Defendant, Greg Roman to return on probationary status,

Defendant, Daniel Pipes continued to protect, shield, indemnity and assist Defendant, Greg

Roman from any and all impact caused by his severe and pervasive discrimination and

harassment in the workplace.

        Answer: Denied.




                                                   73
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 74 of 91



       410.    Defendant, Daniel Pipes has allowed, permitted, sanctioned and condoned

Defendant, Greg Roman’s sexual harassment and sex and gender discrimination and has never

considered meaningful measures designed to remediate the unlawful conduct.

       Answer: Denied.

       411.    Accordingly, Defendant, Daniel Pipes has condoned, sanctioned, permitted, and

allowed the discrimination, harassment, and retaliation to continue.

       Answer: Denied.

       412.    Defendants have made Plaintiff’s working conditions so onerous, abusive, and

intolerable that no person in Plaintiffs shoes should be expected to continue working under such

conditions.

       Answer: Denied.

       413.    Plaintiff, Lisa Barbounis’s resignation was void of free will.

       Answer: Denied.

       414.    Plaintiff was constructively discharged from her employment due to the return of

Defendant, Greg Roman and the severe and pervasive hostile work environment which Plaintiff,

Lisa Barbounis was subjected to and due to the campaign of retaliation resulting from Plaintiffs

opposition to and reports of discrimination and harassment in the workplace.

       Answer: Denied.

       415.    Defendants and Defendant, Daniel Pipes and Defendant, Greg Roman have been

subjecting female staff of The Middle East Forum to discrimination and harassment and

retaliation due to their sex and gender for years.

       Answer: Denied.




                                                 74
         Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 75 of 91



        416.    The unlawful acts, comments and conduct described above all involved the same

individual and the same pattern of behavior which includes sexual harassment, sexual

misconduct, and sex and gender discrimination to which the female employees of MEF have

been subjected to for at least the last five (5) years.

        Answer: Denied.

        417.    The way in which Defendant, Daniel Pipes ignored reports of discrimination and

harassment in the workplace concerning Defendant, Greg Roman created a reasonable inference

that any individual report of sexual harassment, sexual misconduct, or sex and gender

discrimination by Defendant, Greg Roman would be futile and would most likely result in

retaliation.

        Answer: Denied.

        418.    Plaintiff, Lisa Barbounis was made aware of Laura Frank and Lara’s (last name

unknown) termination which resulted when Laura and Lara discussed Defendant, Greg Roman’s

discrimination and harassment in the workplace. By providing this information to Plaintiff, Lisa

Barbounis, it was essentially a warning not even to discuss reporting discrimination and

harassment in the workplace.

        Answer: Denied.

        419.    Plaintiff, Lisa Barbounis was made aware of Tiffany Lee’s attempts to vindicate

her rights in 2016. Defendant, Greg Roman spoke to Plaintiff, Lisa Barbounis about Tiffany Lee

and blamed Tiffany Lee for temping Defendant, Greg Roman by wearing the wrong kind of

clothes. Plaintiff, Lisa Barbounis received the message clearly.

        Answer: Denied.




                                                   75
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 76 of 91



        420.      For these reasons Plaintiff, Lisa Barbounis was reasonably dissuaded from

reporting Defendant, Greg Roman’s discrimination and harassment.

        Answer: Denied.

        421.      It helped Plaintiff feel more protected when Marnie Meyer, Patricia McNulty,

Plaintiff, Lisa Barbounis, Caitriona Brady, and Delaney Yonchek all came together to report

Defendant, Greg Roman’s unlawful conduct and comments in November 2018.

        Answer: Denied.

        422.      Defendants used to employ a female individual named Eman Patel.

        Answer: Admitted.

        423.      Eman Patel was a gay Muslim female who worked at Middle East Forum.

        Answer: Admitted.

        424.      Eman Patel was harassed by Defendant, Greg Roman until she was constructively

discharged. Defendant, Greg Roman’s objective was to make Eman Patel’s working conditions

so intolerable that she decided to discontinue her employment in a manner which Defendant,

Greg Roman and Defendant, Daniel Pipes considered voluntary.

        Answer: Denied.

        425.      Both Defendant, Daniel Pipes and Defendant, Greg Roman harassed Eman Patel

until she quit.

        Answer: Denied.

        426.      Because of the number of protected classes that she could be considered to fall

within, Defendant, Daniel Pipes and Defendant, Greg Roman called Eman Patel “a walking

lawsuit.”

        Answer: Denied.


                                                  76
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 77 of 91



       427.    Defendant, Daniel Pipes approved of the plan to harass and make Eman Patel’s

work life so intolerable that she quit on her own.

       Answer: Denied.

       428.    Defendant, Daniel Pipes and Defendant, Greg Roman used Eman Patel’s gender

to harass and discriminate.

       Answer: Denied.

       429.    Eman Patel is yet another member of the MEF female staff who was subjected to

discrimination and harassment due to her sex and gender.

       Answer: Denied.

       430.    Samantha Mandalas was another female employee of the Middle East Forum.

       Answer: Admitted.

       431.    Samantha Mandalas said in her exit interview “if I would have been a male I

would have gotten more respect.”

       Answer: Denied.

       432.    Samantha Mandalas was subjected to discrimination and harassment due to her

sex and gender.

       Answer: Denied.

       433.    As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded,

victimized, embarrassed and emotionally distressed.

       Answer: Denied.




                                                77
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 78 of 91



       434.    The severe and pervasive discrimination and harassment in the workplace has

caused Plaintiff to suffer an acerbation and aggravation of any preexisting condition involving

emotional distress.

       Answer: Denied.

       435.    As a result of Defendants’ conduct, Plaintiff was caused to sustain serious and

permanent personal injuries, including permanent psychological injuries. As a result of

Defendants’ actions, Plaintiff felt extremely humiliated, degraded, victimized, embarrassed and

emotionally distressed.

       Answer: Denied.

       436.    As a result of the acts and conduct complained of herein, Plaintiff has suffered

and will continue to suffer a loss of income, loss of salary, bonuses, benefits and other

compensation to which such employment entailed.

       Answer: Denied.

       437.    Plaintiff also suffered future pecuniary losses, emotional pain, humiliation,

suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

       Answer: Denied.

       438.    Plaintiff has further experienced severe emotional and physical distress.

       Answer: Denied.

       439.    Plaintiff has suffered from severe emotional distress causes physical

manifestations as a result of Defendants’ unlawful and severe and pervasive conduct and

comments.

       Answer: Denied.




                                                 78
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 79 of 91



       440.    Any preexisting condition which Plaintiff may have maintained prior to her

employment for Defendant, MEF was acerbated and aggravated by the severe and pervasive

discrimination and harassment in the workplace.

       Answer: Denied.

       441.    As Defendants’ conduct has been malicious, willful, outrageous, and conducted

with full knowledge of the law, Plaintiff demands Punitive Damages as against all the

Defendants, jointly and severally.

       Answer: Denied.

       442.    Defendants have exhibited a pattern and practice of not only discrimination but

also retaliation. At all times material Defendants refused to investigate or take appropriate

remedial action in response to Plaintiffs complaints of discrimination, harassment and hostile

work environment.

       Answer: Denied.

       443.    Defendants discriminatory conduct was severe and pervasive, and created a

hostile work environment for Plaintiff.

       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied. Furthermore, Defendants deny all allegations
       of discrimination and a hostile work environment.

       444.    The above are just some examples of some of the discrimination and retaliation to

which Defendants subjected Plaintiff.

       Answer: Denied.

       445.    Plaintiff claims a pattern and practice of discrimination, claims continuing

violations, and makes all claims herein under the continuing violations doctrine. Defendants

have exhibited a pattern and practice of not only discrimination but also retaliation.


                                                 79
          Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 80 of 91



          Answer: Denied.

                           FIRST CAUSE OF ACTION
                      DISCRIMINATION UNDER TITLE VII
            HOSTILE WORK ENVIRONMENT AND DISPARATE TREATMENT
                          (all corporate Defendants only)

          446.   Plaintiff, Lisa Barbounis, hereby incorporates all allegations contained in

paragraphs one (1) through four-hundred-forty-five (445) as fully as if they were set forth at

length.

          Answer: Denied. Defendants incorporate the answers and denials set forth above as
          fully as if they were set forth at length.

          447.   Plaintiffs claim for disparate treatment at this time relates to Plaintiffs

discriminatory pay. Plaintiff was paid less than her male counterparts of the same or similar

work.

          Answer: Denied.

          448.   Plaintiff was also constructively discharged, however, Plaintiff will amend her

complaint when Plaintiff receives a second Right to Sue letter from the EEOC, When Plaintiff

filed her first Charge of Discrimination, Plaintiff remained employed with the Middle East

Forum. Accordingly, Plaintiff did not include facts related to Plaintiffs constructive discharge in

her first Charge of Discrimination because it had not yet occurred. Plaintiff has since filed a

second Charge of Discrimination with the EEOC and reserves the right to amend her Complaint

to include an additional disparate treatment claim related to the hostile work environment,

retaliation and Plaintiffs constructive discharge that occurred after Plaintiff filed her first Charge

of Discrimination.

          Answer: Denied. The allegation is as a conclusion of law to which no response is
          required, and it is therefore denied.




                                                   80
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 81 of 91



       449.    This claim is authorized and instituted pursuant to the provisions of Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e et. seq., as amended, for relief based upon the

unlawful employment practices of the above-named Defendants. Plaintiff complains of

Defendants’ violation of Title VII’s prohibition against discrimination in employment based, in

whole or in part, upon an employee’s race, color, and/or national origin.

       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied.

       450.    SEC. 2000e-2 [Section 703] states as follows:


               (a)    Employer practices

               It shall be an unlawful employment practice for an employer -
               (1)    to fail or refuse to hire or to discharge an individual, or otherwise to

                      discriminate against any individual with respect to his compensation,

                      terms, conditions, or privileges of employment, because of such

                      individual’s race, color, religion, sex, or national origin; or

               (2)    to limit, segregate, or classify his employees or applicants for employment

                      in any way which would deprive or tend to deprive any individual of

                      employment opportunities or otherwise adversely affect his status as an

                      employee, because of such individual’s race, color, religion, sex, or

                      national origin.


       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied.

       451.    Defendants engages in unlawful employment practices prohibited by 42 U.S.C. §

2000e et. seq., by discriminating against Plaintiff because of her sex and gender.




                                                81
          Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 82 of 91



          Answer: Denied. The allegation is as a conclusion of law to which no response is
          required, and it is therefore denied.

          452.   Plaintiff, Lisa Barbounis was subjected to sexual harassment which was severe

and pervasive.

          Answer: Denied. The allegation is as a conclusion of law to which no response is
          required, and it is therefore denied.

          453.   Plaintiff claims that she was subjected to a hostile work environment based upon

the severe and pervasive discrimination and harassment in the workplace.

          Answer: Admitted in part, denied in part. It is admitted that this allegation
          describes Plaintiff’s claims, but Defendants deny liability.

          454.   Plaintiff was also terminated from her employment based upon Plaintiffs sex and

gender.

          Answer: Denied.

          455.   Defendants engaged in several acts of discrimination and harassment that were so

severe that a single act was sufficient to create a hostile work environment.

          Answer: Denied. The allegation is as a conclusion of law to which no response is
          required, and it is therefore denied.

          456.   Defendants also engaged on ongoing, continuous, daily abuse which was so

pervasive as to create a hostile work environment.

          Answer: Denied. The allegation is as a conclusion of law to which no response is
          required, and it is therefore denied. Defendants deny all allegations of abuse and
          hostile work environment.




                                                 82
          Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 83 of 91



                                 SECOND CAUSE OF ACTION
                               RETALIATION UNDER TITLE VII
                               (against corporate Defendants only)

          457.   Plaintiff, Lisa Barbounis, hereby incorporates all allegations contained in

paragraphs one (1) through four-hundred-fifty-six (456) as fully as if they were set forth at

length.

          Answer: Denied. Defendants incorporate the answers and denials set forth above
          as fully as if they were set forth at length.

          458.   Title VII of the Civil Rights Act of 1962, as amended, 42 U.S.C. § 2000e-3(a)

provides that it shall be unlawful employment practice for an employer: “(1) to...discriminate

against any of his employees... because [s]he has opposed any practice made an unlawful

employment practice by this subchapter, or because [s]he has made a charge, testified, assisted,

or participated in any matter in an investigation, proceeding, or hearing under this subchapter.”

          Answer: Denied. The allegation is as a conclusion of law to which no response is
          required, and it is therefore denied.

          459.   Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

§ 2000e et. seq. by retaliating against Plaintiff with respect to the terms, conditions, and/or

privileges of his employment because of her opposition to and reporting of the unlawful

employment practices of Defendants.

          Answer: Denied. The allegation is as a conclusion of law to which no response is
          required, and it is therefore denied.

          460.   Plaintiff continued to oppose the severe and pervasive discrimination and

harassment in the workplace and even submitted a written statement to report the discrimination

and harassment in the workplace.

          Answer: Denied.




                                                  83
          Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 84 of 91



          461.   Defendants refused to investigate Plaintiff s reports of discrimination and

harassment in the workplace.

          Answer: Denied.

          462.   Defendants refused to initiate prompt corrective actions.

          Answer: Denied.

          463.   Accordingly, Defendants permitted, sanctioned, condoned, and allowed the

discrimination and harassment to continue.

          Answer: Denied.

          464.   Any corrective action taken by Defendants was not enforced and Plaintiff was

subjected to a campaign of severe and pervasive retaliation which also created a hostile work

environment.

          Answer: Denied. The allegation is as a conclusion of law to which no response is
          required, and it is therefore denied.

                                  THIRD CAUSE OF ACTION
                                   ASSAULT AND BATTERY
                          (Individually against Defendant, Greg Roman)

          465.   Plaintiff, Lisa Barbounis, hereby incorporates all allegations contained in

paragraphs one (1) through four-hundred-sixty-four (464) as fully as if they were set forth at

length.

          Answer: Denied. Defendants incorporate the answers and denials set forth above
          as fully as if they were set forth at length.

          466.   “Assault is an intentional attempt by force to do an injury to the person of another,

and a battery is committed whenever the violence menaced in an assault is actually done, though

in ever so small a degree, upon the person.” Cohen v. Lit Brothers, 166 Pa.Super. 206, 209, 70

A,2d 419, 421 (1950).


                                                  84
          Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 85 of 91



          Answer: Denied. The allegation is as a conclusion of law to which no response is
          required, and it is therefore denied.

          467.   Defendant, Greg Roman, assaulted and committed battery against Plaintiff herein

and did cause unwelcomed contact.

          Answer: Denied. The allegation is as a conclusion of law to which no response is
          required, and it is therefore denied.

          468.   That Plaintiff did not consent to the contact and that the above contact was violent

and offensive.

          Answer: Denied. The allegation is as a conclusion of law to which no response is
          required, and it is therefore denied. Defendants deny all allegations of improper
          contact or violent and offensive contact.

          469.   As a direct and proximate result of these malicious and conscious wrongful

actions, Plaintiff has sustained humiliation as well as severe mental and emotional distress from

the indignity to which she was subjected, which resulted in bodily injury, and damages,

including punitive damages, to be determined at trial.

          Answer: Denied. The allegation is as a conclusion of law to which no response is
          required, and it is therefore denied.

                            FOURTH CAUSE OF ACTION
                    NEGLIGENT HIRING, RETENTION, SUPERVISION
                          (against corporate Defendants only)

          470.   Plaintiff, Lisa Barbounis, hereby incorporates all allegations contained in

paragraphs one (1) through four-hundred-sixty-nine (469) as fully as if they were set forth at

length.

          Answer: Denied. Defendants incorporate the answers and denials set forth above
          as fully as if they were set forth at length.




                                                  85
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 86 of 91



       471.    Pennsylvania recognizes claims for negligent hiring, retention and supervision

when an employer has failed to exercise reasonable care in the selection or training of its

employees.

       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied.

       472.    To maintain such an action, plaintiff must establish all elements of negligence,

including causation.

       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied.

       473.    Plaintiff has indeed established above the elements of negligence. Defendant,

Middle East Forum owed a duty of care to its employees to use such care in the hiring, retention

and supervision of its employees.

       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied.

       474.    An employer may be negligent for the failure to exercise reasonable care in

determining an employee’s propensity for violence in an employment situation where the

violence would harm a third person.

       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied.

       475.    In these situations, a plaintiff must establish that the employer breached a duty to

protect others against a risk of harm.

       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied.




                                                86
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 87 of 91



       476.    When the plaintiff has no special relationship with the employer (i.e., as in the

case of a stranger), the duty owed may be inferred from the general duty imposed on all persons

not to place others at risk through their actions.

       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied.

       477.    The scope of this duty is limited to those risks that are reasonably foreseeable by

the actor in the circumstances of the case.

       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied.

       478.    Plaintiff has alleged a history of sexual harassment, sexual abuse, and/or sex and

gender discrimination by Defendant, Greg Roman to which the female employees working at the

Middle East Forum have been subjected. Plaintiff has alleged facts that indicate that Defendant,

Middle East Forum had sufficient knowledge to be fully cognizable of the risk of harm that

Defendant, Greg Roman posed to Plaintiff, Lisa Barbounis.

       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied. Defendants deny all allegations of sexual
       harassment, sexual abuse, and/or discrimination.

       479.    Defendant, Middle East Forum breached its duty of care and this directly caused

the sexual assault of Plaintiff, Lisa Barbounis.

       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied.

       480.    Defendant, Middle East Forum breaches its duty of reasonable care and this

directly led to the severe and pervasive sexual harassment to which Plaintiff, Lisa Barbounis was

subjected by Defendant, Greg Roman.




                                                     87
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 88 of 91



       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied. Defendants deny all allegations of sexual
       harassment.

       481.    As a result of Defendant, Greg Roman’s conduct, Plaintiff, Lisa Barbounis

suffered a physical injury when Defendant. Greg Roman sexually assaulted Plaintiff.

       Answer: Denied. The allegation is as a conclusion of law to which no response is
       required, and it is therefore denied. Defendants deny all allegations of sexual
       assault.

                                    PRAYER FOR RELIEF

       WHEREFORE, Defendants deny that Plaintiff is entitled to any relief whatsoever and, as

such, respectfully requests that the Court enter judgment in its favor. Defendants further request

that the Court award its costs and fees expended in this action and any other relief it deems just

and proper.

                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Amended Complaint fails, in whole or in part, to state a claim upon which

relief may be granted.

                            SECOND AFFIRMATIVE DEFENSE
       Plaintiff’s claims may be barred in whole or in part by her failure to mitigate damages.


                             THIRD AFFIRMATIVE DEFENSE
       Plaintiff’s claims may be barred in whole or in part by the exclusive remedy provisions of

the Pennsylvania Workers’ Compensation Act.

                            FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by the doctrine of after-acquired

evidence.




                                                88
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 89 of 91



                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part because Middle East Forum had in place

at all applicable times a policy prohibiting discrimination, harassment, and retaliation and

exercised reasonable care to prevent and promptly correct any such conduct.

                               SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by her unreasonable failure to take

advantage of preventative and corrective opportunities, including those provided under

applicable discrimination, harassment and/or retaliation policies.

                             SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims may be barred in whole or in part by the doctrines of laches, fraud,

waiver, estoppel, and/or unclean hands.

                              EIGHTH AFFIRMATIVE DEFENSE

       The claims asserted in the Amended Complaint are barred in whole or in part because in

every employment decision challenged herein, Middle East Forum acted based on legitimate,

non-discriminatory, non-retaliatory factors.

                               NINTH AFFIRMATIVE DEFENSE

       Defendants at all times acted in good faith, based upon a reasonable belief that it was in

compliance with all legal requirements.

                              TENTH AFFIRMATIVE DEFENSE

       Some or all of the claims in the Amended Complaint are barred in whole or in part by the

applicable statute of limitations.




                                                89
        Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 90 of 91



                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part because she failed to exhaust

administrative remedies.

                            TWELFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred in whole or in part by her failure to mitigate her claimed

damages.

                           THIRTEENTH AFFIRMATIVE DEFENSE

       The relief is requested by Plaintiff is barred by the doctrine of unclean hands.

                                 RESERVATION OF RIGHTS

       Defendants have insufficient knowledge or information on which to form a belief as to

whether it may have additional, as yet unstated, defenses available. Defendants reserve the right

to amend or assert additional defenses which may become known during the course of discovery

or revealed during pretrial proceedings.

       WHEREFORE, Defendants respectfully request that this Court grant judgment in

defendants’ favor and against plaintiff on all Counts of the Amended Complaint, and for such

further relief as the Court deems just and proper.

                                              Respectfully submitted,

Dated: January 16, 2020                       COZEN O’CONNOR

                                              s/David J. Walton
                                              David J. Walton (PA#86019)
                                              Leigh Ann Benson (PA #319406)
                                              Cozen O’Connor
                                              1650 Market Street, Suite 2800
                                              Philadelphia, PA 19103
                                              P: (215) 665-2000

                                              Attorneys for Defendants
                                              The Middle East Forum and Gregg Roman


                                                90
       Case 2:19-cv-05030-JDW Document 17 Filed 01/16/20 Page 91 of 91



                               CERTIFICATE OF SERVICE

   I hereby certify that I served upon Seth Carson, Esq. a true and correct copy of the within
                       Answer with Affirmative Defenses via ECF filing.




                                            /s/ David J. Walton
                                            David J. Walton, Esquire

                                            COZEN O’CONNOR

                                            Attorney for Defendants,
                                            The Middle East Forum and Gregg Roman

Dated: January 16, 2020




                                               91
